     Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 1 of 127 PageID #:3915




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION
      __________________________________________________
      IMMANUEL CAMPBELL, RUBIN CARTER,                         )
      CHANTE LINWOOD, RACHEL JACKSON, on behalf )
      Of themselves and a class of similarly situated persons, )
      as well as BLACK LIVES MATTER CHICAGO,                   )
      BLOCKS TOGETHER, BRIGHTON PARK                           )
      NEIGHBORHOOD COUNCIL,                                    )
      CHICAGO URBAN LEAGUE, JUSTICE FOR                        )   Case No. 17cv4467
      FAMILIES – BLACK LIVES MATTER CHICAGO,                   )   (Class Action)
      NAACP , NETWORK 49,
                1
                                                               )
      WOMEN’S ALL POINTS BULLETIN,                             )
       and 411 MOVEMENT FOR PIERRE LOURY,                      )
                                                               ) Hon. John Z. Lee
           Plaintiffs,                                         )
                                                               )
                  v.                                           )
                                                               ) JURY TRIAL DEMANDED
      CITY OF CHICAGO, and CHICAGO POLICE                      )
      OFFICERS MIGUEL VILLANUEVA (#17423),                     )
      JOSUE A. ORTIZ (#15448), JESUS ROMAN (#6676) ,           )
      JOHN CORIELL (#14274),CHAD BOYLAN (#8200),               )
      THOMAS MCGUIRE (#1337), ANTHONY                          )
      OSTROWSKI (#15324), LAWRENCE GADE JR. (#1841), )
      and JOHN LAVORATA (#8464),                               )
      in their individual capacities,                          )
                                                               )
          Defendants.                                          )
      __________________________________________________ )
                       CORRECTED THIRD AMENDED COMPLAINT

Plaintiffs IMMANUEL CAMPBELL, RUBIN CARTER, CHANTE LINWOOD, and

RACHEL JACKSON, individually and on behalf of a class of similarly situated



1   Plaintiff NAACP consists of the Westside branch and the Illinois State Conference of the NAACP.
  Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 2 of 127 PageID #:3916




individuals in the City of Chicago who have been or in the future will be subject to use of

force by Chicago Police Department (the “CPD” or “Chicago Police” or “Department”)

officers, as well as Organizational Plaintiffs BLACK LIVES MATTER CHICAGO,

BLOCKS TOGETHER, BRIGHTON PARK NEIGHBORHOOD COUNCIL, CHICAGO

URBAN LEAGUE, JUSTICE FOR FAMILIES – BLACK LIVES MATTER CHICAGO, THE

WEST SIDE BRANCH OF THE NAACP AND THE ILLINOIS STATE CONFERENCE OF

THE NAACP (“NAACP”), NETWORK 49, WOMEN’S ALL POINTS BULLETIN, and 411

MOVEMENT FOR PIERRE LOURY, file this Complaint for declaratory and injunctive

relief against the CITY OF CHICAGO, as well as CPD Officers MIGUEL VILLANUEVA,

JOSUE A. ORTIZ, JESUS ROMAN, JOHN CORIELL, CHAD BOYLAN, THOMAS

MCGUIRE, ANTHONY OSTROWSKI, TODD STANLEY, LAWRENCE GADE JR., and

JOHN LAVORATA, in their individual capacities, and allege as follows:

                                     INTRODUCTION

       1.     Our nation’s founding doctrines provide a bulwark against violations of

official power, including abuses by law enforcement. The Constitution and federal and

state laws prevent police officers from exploiting their positions of authority to subject

individuals to unwarranted physical violence, threats, and abuse. The City of Chicago has

violated and continues to violate these longstanding canons of fairness and equality.




                                              2
    Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 3 of 127 PageID #:3917




Acting through the CPD, the City of Chicago promotes a culture of rampant brutality,

especially against people of color.

       2.      For years and continuing to this day, the City of Chicago has employed a

pattern and practice of excessive force that adversely affects all people in Chicago, but

that disproportionately and intentionally targets Black and Latinx individuals.

       3.      The CPD’s pattern of civil rights violations against people of color is well-

documented. Between 2005 and 2015, the CPD reported using force on adults

approximately 42,500 times. In 30,736 cases the subject was Black, and in 6,364 cases the

subject was Latinx.

       4.      That means Black people—who make up approximately one-third of the

City’s population—comprised 72 percent of the cases where adults were subjected to CPD

use of force over a ten year period. Whites, who make up a similar portion of the city’s

population, were just over 9 percent of CPD use of force cases.

       5.      Black men between the ages of 20 and 34 experience force at a rate about 14

times that of their white counterparts. Black women in the same age range are about ten

times as likely to experience force as their white counterparts.2

       6.      Latinxs are subject to much higher rates of CPD force as well—more than

double the rate for whites between 2005 and 2015. From 2013 to 2015, people in


2The CPD does not collect data on individuals who identify as gender non-binary. All CPD data is tracked
by reference to men and women.
                                                    3
    Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 4 of 127 PageID #:3918




predominantly Latinx districts were subject to police force at a rate 20 percent higher than

in white-majority districts.

        7.       Despite these disparities, Black and Latinx complainants rarely receive relief

for the abuse they suffer at the hands of the CPD. No reasonable system of police

accountability exists, and the system that does exist is discriminatorily applied. Between

January 2011 and March 2016, white complainants were three times more likely than

Black complainants and six times more likely than Latinx complainants to have their

allegations of excessive force upheld.

        8.       The violations and injuries alleged herein have been recognized by the U.S.

Department of Justice (the “DOJ”), the Chicago Police Accountability Task Force (the

“Task Force”), the federal courts, civil rights activists, City officials—including the Mayor

and Superintendent of Police—and, above all, by the communities affected by police

violence. Over the years, these official abuses have caused grievous harm to individuals in

this City, including the individual named Plaintiffs,3 their families, the Plaintiff

organizations, and their members and constituents.

        9.       The City of Chicago’s de facto policies, practices, and customs, which give

rise to the violations alleged in this Complaint, have gone unchecked through multiple




3
 The “individual named Plaintiffs” hereinafter refer to Immanuel Campbell, Rubin Carter, Chante Linwood and
Rachel Jackson.

                                                        4
  Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 5 of 127 PageID #:3919




iterations of municipal leadership, including under Mayor Rahm Emanuel and

Superintendent Eddie Johnson.

       10.    The City continues to pay out tens of millions of taxpayer dollars each year

as a result of its pattern and practice of police brutality. The City has proven that it would

rather pay for its officers’ continued use of excessive force than remedy the underlying

problems giving rise to the abuses in the first place.

       11.    Absent federal court supervision, nothing will improve. Internal revisions to

the CPD’s accountability and operational structures have failed to ameliorate conditions

on the ground for those subjected on a daily basis to police abuse. CPD policy changes,

implemented over the years and supposedly as recently as May 2017, are superficial

changes in name only. Personnel shifts have also failed to correct the systematic

deficiencies giving rise to the constitutional violations alleged herein.

       12.    CPD officers abide by an ingrained code of silence and “warrior mentality”

wholly disconnected from the policies that exist on the books. The “thin blue line” reigns

supreme. The City of Chicago has proven time and time again that it is incapable of

ending its own regime of terror, brutality and discriminatory policing.

       13.    It is clear that federal court intervention is essential to end the historical and

on-going pattern and practice of excessive force by police officers in Chicago.




                                               5
  Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 6 of 127 PageID #:3920




       14.    The named individual and organizational Plaintiffs seek a city-wide

injunction prohibiting the abusive policies and practices undergirding the alleged

constitutional and state law violations alleged herein. These unconstitutional policies

include: the adoption, approval and promotion of a system of discriminatory policing that

targets Black and Latinx people who reside in or visit the City of Chicago; the CPD’s use

of excessive force, particularly against people of color, by a variety of methods, including

Taser use, shootings, vehicular violence, baton use, use of chemical agents, physical

harassment during baseless street stops, and hand-to-hand violence such as body slams,

emergency take-downs, arm locks, chokeholds, punching, kicking, and slapping; the

CPD’s use of excessive force and physical harassment targeting youth of color; the CPD’s

reliance upon overly aggressive tactics that lead to unnecessary escalation and excessive

force; the perpetuation of a code of silence and a failure of accountability within the CPD

that allows officers to abuse individuals—egregiously, repeatedly—with impunity; the

City’s failure to train the 12,000 members of the CPD, many of whom regularly use force

against residents and visitors of Chicago without proper safeguards; and inadequate

municipal data collection systems that impede accountability and transparency in the

CPD. Each together results in an overarching pattern of excessive force.

       15.    This is an injunctive civil rights action Complaint filed on behalf of a class of

all persons who, since June 14, 2015, have been, or in the future will be, subjected to uses


                                               6
  Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 7 of 127 PageID #:3921




of force by the CPD. The individual named Plaintiffs also seek relief on behalf of a

subclass consisting of the Black and Latinx members of the larger class. This lawsuit is

brought against the City of Chicago for violations of the Fourth and Fourteenth

Amendments of the United States Constitution, pursuant to 42 U.S.C. § 1983, and Illinois

state law, including the Illinois Civil Rights Act of 2003, 740 ILCS 23/5. The individual

named Plaintiffs individually seek monetary damages against the City of Chicago and

individual CPD officers for the harm they incurred as a result of the City’s policies and

practices. But all Plaintiffs primarily seek declaratory and injunctive relief on behalf of the

entire city-wide class, so as to put an end, once and for all, to the CPD’s practice of

subjecting the people of Chicago—especially people of color—to excessive and brutal

force.

                              JURISDICTION AND VENUE

         16.   This case arises under the U.S. Constitution and the laws of the United

States. The case presents a federal question within this Court’s jurisdiction under Article

III of the Constitution and 28 U.S.C. § 1331; this Court also has jurisdiction under 28

U.S.C. § 1343(3) to redress the deprivation, under color of state law, of any right, privilege,

or immunity secured by the U.S. Constitution. The Court has supplemental jurisdiction

under 28 U.S.C. § 1367(a) over claims arising under Illinois state law, including the Illinois

Civil Rights Act.


                                               7
  Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 8 of 127 PageID #:3922




       17.     Plaintiffs seek remedies under 28 U.S.C. §§ 2201 and 2002, 42 U.S.C. §§ 1983

and 1988, and Rule 65 of the Federal Rules of Civil Procedure. This Court may issue a

preliminary injunction pursuant to Fed. R. Civ. P. 65(a).

       18.     Venue is proper in the United States District Court for the Northern District

of Illinois under 28 U.S.C. § 1391(b) as a substantial part of the events or omissions giving

rise to the Plaintiffs’ claims occurred in this district.

                                            PARTIES

       Plaintiffs

       19.     Plaintiff IMMANUEL CAMPBELL is a 22-year-old Black man who resides

in Chicago, but attends school at the University of Illinois at Urbana-Champaign. On July

9, 2016, during a peaceful demonstration, Mr. Campbell was subjected to excessive force,

false arrest, malicious prosecution, unlawful search and seizure, and retaliation for

exercising his First Amendment rights to free speech by CPD Officers John Coriell

(#14274), Anthony Ostrowski (#15324), Thomas McGuire (#1337), Chad Boylan (#8200),

Jesus Roman (#6676), and Todd Stanley (#16662) in the South Loop neighborhood of

downtown Chicago. Mr. Campbell is likely to be subjected to future unconstitutional and

illegal uses of force by the CPD, under the policies and practices described herein. Mr.

Campbell brings this action on behalf of himself, and a class of similarly situated




                                                 8
  Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 9 of 127 PageID #:3923




individuals who are subject to the CPD’s use of force, and seeks injunctive and

declaratory relief. Mr. Campbell also seeks monetary damages on behalf of himself.

       20.    Plaintiff RUBIN CARTER is a 30-year-old Black man who resides in Forest

Park, Illinois. He is a regular visitor to the City of Chicago, where his family resides. On

April 8, 2017, he was subjected to excessive force and false arrest by CPD Officers Josue A.

Ortiz (#15448) and Miguel Villanueva (#17423) in the West Town neighborhood of the

City of Chicago. Mr. Carter is likely to be subjected to future unconstitutional and illegal

uses of force by the CPD, under the policies and practices described herein. Mr. Carter

brings this action on behalf of himself, and a class of similarly situated individuals who

are subject to the CPD’s use of force, and seeks injunctive and declaratory relief. Mr.

Carter also seeks monetary damages on behalf of himself.

       21.    Plaintiff CHANTE LINWOOD is a 28-year-old Black woman who resides

with her children in Chicago, Illinois. On April 3, 2016, she was subjected to excessive

force by CPD Officers Lawrence Gade Jr. (#1841) and John Lavorata (#8464) in the Gold

Coast neighborhood of Chicago. Ms. Linwood is likely to be subjected to future

unconstitutional and illegal uses of force by the CPD, under the policies and practices

described herein. Ms. Linwood brings this action on behalf of herself, and a class of

similarly situated individuals who are subject to the CPD’s use of force, and seeks




                                              9
  Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 10 of 127 PageID #:3924




injunctive and declaratory relief. Ms. Linwood also seeks monetary damages on behalf of

herself.

       22.    Plaintiff RACHEL JACKSON is a 26-year-old Black woman who resides in

Chicago, Illinois. On April 3, 2016, she was subjected to excessive force by CPD Officers

Lawrence Gade (#1841) and John Lavorata (#8464) in the Gold Coast neighborhood of

Chicago. Ms. Jackson is likely to be subjected to future unconstitutional and illegal uses of

force by the CPD, under the policies and practices described herein. Ms. Jackson brings

this action on behalf of herself, and a class of similarly situated individuals who are

subject to the CPD’s use of force, and seeks injunctive and declaratory relief. Ms. Jackson

also seeks monetary damages on behalf of herself.

       23.    Plaintiff BLACK LIVES MATTER CHICAGO is an organization that fights

for justice with families most impacted by race-based violence and marginalization of

Black communities, while working to create just and equitable systems. Black Lives

Matter Chicago works to end state violence and criminalization of Black communities by

deconstructing the white supremacist, capitalist patriarchy. Individual members of Black

Lives Matter Chicago live in or regularly travel through Chicago and have been or are

likely to be subjected to future unconstitutional and illegal uses of force by the CPD,

under the policies and practices described herein. Police violence forces Black Lives

Matter Chicago to spend additional time and money addressing police abuses


                                              10
  Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 11 of 127 PageID #:3925




encountered by its members, diverting resources away from Black Lives Matter’s mission

of creating just and equitable systems for all. Black Lives Matter Chicago brings this

action on its own behalf and as an organizational representative for its members. Black

Lives Matter Chicago participates as a plaintiff only for purposes of securing declaratory

and injunctive relief.

       24.    Plaintiff BLOCKS TOGETHER (“BT”) is a membership-based community

organizing group in the West Humboldt Park neighborhood on Chicago’s West Side. BT

empowers residents to work together for systematic changes that bring concrete

improvement to their lives. BT tackles social justice issues relating to education, housing,

economic justice, and the criminalization of youth. Discriminatory policing is an area of

concern for BT. Individual members of BT live in or regularly travel through Chicago,

especially the West Humboldt Park neighborhood, and have been or are likely to be

subjected to future unconstitutional and illegal uses of force by the CPD, under the

policies and practices described herein. Individual members are particularly likely to be

affected given the level of police abuse in that neighborhood. Police violence forces BT to

spend additional time and money addressing police abuses encountered by its members,

diverting resources away from the organization’s focus on other social justice issues

critical to its mission, including education, housing, and economic justice. BT brings this




                                             11
  Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 12 of 127 PageID #:3926




action on its own behalf and as an organizational representative for its members. BT

participates as a plaintiff only for purposes of securing declaratory and injunctive relief.

       25.    Plaintiff BRIGHTON PARK NEIGHBORHOOD COUNCIL (BPNC) is a

community-based, nonprofit organization serving a working-class neighborhood on

Chicago's Southwest Side. BPNC's mission is to create a safer community, improve the

learning environment at public schools, preserve affordable housing, provide a voice for

youth, protect immigrant rights, promote gender equality, and end all forms of violence,

including police violence. Individual members of the BPNC live in or regularly travel

through Chicago, particularly the Brighton Park neighborhood, and have been or are

likely to be subjected to future unconstitutional and illegal uses of force by the CPD,

under the policies and practices described herein. Of the 197 allegations of police abuse

made in the Brighton Park neighborhood between 2011 and 2015, 50 percent of the

complaints were made by Latinx residents and 18 percent were made by Black residents.

Police violence forces the BPNC to spend additional time and money addressing police

abuses encountered by its members, diverting resources away from the organization’s

focus on other social justice issues critical to its mission, including education, housing,

immigration, and gender issues. The BPNC brings this action on its own behalf and as an

organizational representative. The BPNC participates as a plaintiff only for purposes of

securing declaratory and injunctive relief.


                                              12
  Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 13 of 127 PageID #:3927




       26.    Plaintiff the CHICAGO URBAN LEAGUE (“CUL”) is an independent, not-

for-profit civil rights organization, organized and existing under the laws of Illinois,

having its principal place of business located at 4510 South Michigan Avenue, Chicago,

Illinois 60653. CUL has more than 15,000 constituents in the Chicago metropolitan area. In

the words of its President and CEO, Shari Runner, “[f]or nearly a century the Chicago

Urban League has been at the forefront of providing strategic and impactful advocacy,

programming and outreach in education, economic development and social justice. Born

out of a national movement to meet the needs of African Americans migrating to urban

areas in search of a better life, we have been fearless in our efforts to remove barriers that

prevent individuals and families from opportunities that enable them to strengthen their

lives and their communities.” The pattern and practice of police brutality in Chicago has

caused grievous harm to the individuals, families, and communities served by the CUL,

and has severely diminished their safety and opportunities for economic, educational, and

social progress. The CUL’s constituents, as well as the more than 10,000 Chicago residents

the CUL’s programs annually serve, live and regularly travel through Chicago, and have

been or are likely to be subjected to future unconstitutional and illegal uses of force by the

CPD, under the policies and practices described herein. Unchecked police violence has

forced the CUL to spend significant time and resources addressing police abuse

experienced by its constituents, diverting resources away from the organization’s focus on


                                              13
  Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 14 of 127 PageID #:3928




other educational, economic, and social issues critical to its mission. The CUL brings this

action on its own behalf and as an organizational representative. The CUL participates as

a plaintiff only for purposes of securing declaratory and injunctive relief.

       27.    Plaintiff JUSTICE FOR FAMILIES – BLACK LIVES MATTER CHICAGO is

an organization committed to working with families impacted by violence, including state

and police violence. Justice for Families designs campaigns, strategies, and direct actions

with families so they can fight for justice for their loved ones. It provides financial support

to families after a loss, as well as safe healing spaces for families to talk about their

experiences and console each other. Individual members of the Justice for Families live in

or regularly travel through Chicago and have been or are likely to be subjected to future

unconstitutional and illegal uses of force by the CPD, under the policies and practices

described herein. Police violence forces Justice for Families to spend additional time and

money addressing police abuses encountered by its members, diverting resources away

from the organization’s focus on issues of non-state violence that impacts families. Justice

for Families brings this action on its own behalf and as an organizational representative

for its members. Justice for Families participates as a plaintiff only for purposes of

securing declaratory and injunctive relief.

       28.    Plaintiff NATIONAL ASSOCIATION FOR THE ADVANCEMENT OF

COLORED PEOPLE (“NAACP”) is a national civil rights, non-profit, membership


                                               14
  Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 15 of 127 PageID #:3929




organization with active local, Chicago-based branches on the West Side of the city. The

Illinois State Conference of the NAACP coordinates activities throughout the State of

Illinois. The NAACP’s mission is to ensure the political, educational, social, and economic

equality of rights of all persons and to eliminate race-based discrimination, including but

not limited to racially biased police practices. Individual members of the State Conference

and the Westside Branches of the NAACP live in or regularly travel through Chicago and

have been or are likely to be subjected to future unconstitutional and illegal uses of force

by the CPD, under the policies and practices described herein. Police violence diverts

resources away from its core mission of ensuring the equality of all persons and forces the

NAACP to spend additional time and money addressing police abuses encountered by its

members. The NAACP brings this action on its own behalf and as an organizational

representative for its members. The NAACP participates as a plaintiff only for purposes

of securing declaratory and injunctive relief.

       29.    Plaintiff NETWORK 49 is a progressive, community-led political

organization committed to organizing and advocating for policies and elected leadership

that advance a high quality of community life, benefiting all residents in the 49th Ward of

the City of Chicago. Network 49 works through community-led and open processes to

identify the key issues of concern for its community and its neighbors. Those concerns

include opposing the privatization of public education and defending neighborhood


                                             15
  Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 16 of 127 PageID #:3930




schools, improving community safety, and promoting balanced community development.

Discriminatory policing is an area of concern for Network 49. Individual members of

Network 49 live in or regularly travel through Chicago, particularly the Rogers Park,

Edgewater, and West Ridge neighborhoods, and have been or are likely to be subjected to

future unconstitutional and illegal uses of force by the CPD, under the policies and

practices described herein. Police violence forces Network 49 to spend additional time

and money addressing police abuses encountered by its members, diverting resources

away from the organization’s focus on other social justice issues critical to its mission,

including education, community development, and community safety. Network 49 brings

this action on its own behalf and as an organizational representative for its members.

Network 49 participates as a plaintiff only for purposes of securing declaratory and

injunctive relief.

       30.     Plaintiff WOMEN’S ALL POINTS BULLETIN (“WAPB”) is a human rights

and community policing non-profit organization that provides services, education, and

training to eradicate all forms of violence against women during policing encounters.

Individual members of the WAPB live in or regularly travel through Chicago, and have

been or are likely to be subjected to future unconstitutional and illegal uses of force by the

CPD, under the policies and practices described herein. WAPB brings this action as an




                                              16
    Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 17 of 127 PageID #:3931




organizational representative for its members.4 WAPB participates as a plaintiff only for

purposes of securing declaratory and injunctive relief.

        31.     Plaintiff 411 MOVEMENT FOR PIERRE LOURY is an organization formed

in response to the fatal shooting of 16-year-old Pierre Loury by Chicago Police. It was

created as a response to the problematic culture of violence being committed in the city of

Chicago by the civil servants that are contracted to serve, protect, and uphold the law. The

organization is a vehicle for information to keep everyone informed, educated, and active

in the fight for justice for Loury and all families who are affected by institutional racism.

Individual members of the 411 Movement live in or regularly travel through Chicago and

have been or are likely to be subjected to future unconstitutional and illegal uses of force

by the CPD, under the policies and practices described herein. Police violence forces the

411 Movement to spend additional time and money addressing police abuses

encountered by its members, diverting resources away from the organization’s focus on

other issues of institutional racism. The 411 Movement brings this action on its own behalf

and as an organizational representative for its members. The 411 Movement participates

as a plaintiff only for purposes of securing declaratory and injunctive relief.




4Each of the Organizational Plaintiffs described herein bring claims and seek relief on behalf of both their
individual organizations and their members and constituents, except for WAPB, which alleges claims only
on behalf of its members.
                                                     17
  Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 18 of 127 PageID #:3932




       Defendants

       32.    Defendant CITY OF CHICAGO is a municipal corporation under the laws of

the City of Chicago, located in the Northern District of Illinois. It is authorized under the

laws of the State of Illinois to maintain the CPD, which acts as the City’s agent in the area

of municipal law enforcement, and for which the City is ultimately responsible.

Defendant CITY was, at all times material to this Complaint, the employer and principal

of the Defendant Officers described below.

       33.    Police Officers MIGUEL VILLANUEVA (#17423), JOSUE A. ORTIZ (#15448),

JESUS ROMAN (#6676), JOHN CORIELL (#14274), ANTHONY OSTROWSKI (#15324),

TODD STANLEY (#16662), THOMAS MCGUIRE (#1337), CHAD BOYLAN (#8200),

LAWRENCE GADE JR. (#1841), and JOHN LAVORATA (#8464) are City of Chicago

employees with the CPD. Each is sued in his or her individual capacity for violating the

individual constitutional rights of the named Plaintiffs. They are referred to collectively

herein as the “Defendant Officers.”

       34.    At all times material to this Complaint, the Defendant Officers acted under

color of state law as police officers of the City of Chicago, and acted in the course and

within the scope of their employment.




                                              18
     Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 19 of 127 PageID #:3933




                                 ALLEGATIONS OF FACT

I.       THE CITY OF CHICAGO’S POLICIES AND PRACTICES WERE THE MOVING
         FORCE BEHIND THE VIOLATIONS OF PLAINTIFFS’ RIGHTS AND THE
         RIGHTS OF THE PUTATIVE CLASS MEMBERS.

         35.   The City’s policies, practices, and customs concerning the use of force are

the direct and proximate cause of the constitutional violations outlined in this Complaint.

The effects of these policies are widespread throughout the City. While the individual

named Plaintiffs were each brutalized by CPD officers in different neighborhoods within

the City of Chicago—the South Loop, West Town, West Pullman, the Gold Coast, and

South Shore—each was harmed as a result of the City’s municipal-wide policies of

discriminatory policing and excessive force. As a result, all members of the Plaintiff class

are subject to a heightened risk of physical and emotional harm.

         36.   The City’s policies and practices are the true cause of the harm suffered by

the Plaintiffs. They have been perpetuated by the City of Chicago and the CPD for

decades, continuing through the present day and, absent the relief requested herein, into

the future.

         A. The City of Chicago, Through the Chicago Police Department, Has a Policy,
            Practice, and Longstanding Custom of Racially Discriminatory Policing.

         37.   The CPD has a history of racially discriminatory policing. The use of

excessive force against people of color is a key mode of social control used by the CPD




                                              19
  Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 20 of 127 PageID #:3934




and has been for decades. The use of abusive tactics against these communities instills

fear and erodes trust in the CPD.

       38.    In April 2016, the Task Force released a report about the system of training,

accountability and oversight of CPD officers (the “Task Force Report”). It found: “The

community’s lack of trust in CPD is justified. There is substantial evidence that people of

color—particularly African-Americans—have had disproportionately negative

experiences with the police over an extended period of time. There is also substantial

evidence that these experiences continue today through significant disparate impacts

associated with the use of force, foot and traffic stops and bias in the police oversight

system itself.”

       39.    The Task Force reported that racial bias in the CPD was “not a thing of the

past.” Instead, “data establishes that CPD’s use of force disproportionately affects people

of color. The same is true for foot and traffic stops. These enforcement actions have

deepened a widespread perception that police are indiscriminately targeting anyone and

everyone in communities of color without making individualized determinations of

reasonable suspicion of criminal conduct. Racial bias extends to other areas as well,

including the police oversight system itself.”

       40.    The shooting of Black teenager Laquan McDonald by CPD Officer Jason Van

Dyke on October 20, 2014 created a public firestorm over police violence targeting


                                              20
  Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 21 of 127 PageID #:3935




minority communities in Chicago. But while McDonald’s death may have been a

flashpoint, it was preceded by a long history of police abuses and discriminatory conduct.

              1. The Chicago Police Department Has Historically Employed Racially
                 Discriminatory Policing Methods.

       History of Racialized Police Violence in Chicago

       41.    Historical context for the current state of the CPD is telling.

       42.    In 1968, Chicago Police confronted protestors outside the Democratic

National Convention. Officers had been given orders to shoot to kill if protests escalated

and many officers took this as a blank check for violence. A CBS reporter observed: “Now

they’re moving in, the cops are moving and they are really belting these characters.

They’re grabbing them, sticks are flailing. People are laying on the ground. I can see them,

colored people. Cops are just belting them; cops are just laying it in. There's piles of

bodies on the street. There's no question about it. You can hear the screams, and there's a

guy they're just dragging along the street and they don't care. I don’t think…I don’t know

if he's alive or dead. Holy Jesus, look at him. Five of them are belting him, really, oh, this

man will never get up.”

       43.    In 1969, the CPD executed Black Panther leader and activist Fred Hampton

as he slept beside his pregnant girlfriend. Mark Clark, another activist in the apartment

raided by the police, was also killed. The six survivors, several of whom were seriously

wounded, were beaten by police and arrested. A later investigation revealed that the

                                              21
  Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 22 of 127 PageID #:3936




police fired 82 to 99 shots at Hampton and the others in the apartment. In 1982, the City

agreed to settle a civil suit filed on behalf of the survivors and relatives of Hampton for

$1.85 million.

       44.       In 1972, United States Representative Ralph Metcalfe held hearings after

receiving reports that police were abusing Black residents of Chicago and that the CPD

was ignoring these complaints. Metcalfe’s panel uncovered many incidents of abusive

police conduct, including excessive force, and Black Chicagoans described being beaten

for minor infractions. Metcalfe’s panel determined that “the use of fatal force by police is

far more frequent in Chicago than in other major urban centers” and “[i]n serious

instances of abusive police conduct, the police consistently place criminal charges to

justify their conduct and put the citizen-victim on the defensive.” Metcalfe wrote a nearly

90-page report documenting police abuses and demanding reforms. The report called the

CPD “rotten to the core.”

       45.       Between 1972 and 1991, former CPD Commander Jon Burge and his

midnight crew tortured more than 200 criminal suspects, most of them Black, to obtain

confessions. Tactics used by Burge and his crew included beatings, suffocating, burning

with cigarettes and radiators, and electric shocks. Ten of the suspects tortured into

confessing were sent to Death Row. For years, the City of Chicago turned a blind eye and




                                               22
  Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 23 of 127 PageID #:3937




refused to investigate Burge, despite clear evidence (including medical evidence) that

torture was being used in CPD Areas on the South Side of Chicago.

       46.     It was not until activists and Burge survivors sought reform and filed

countless post-conviction and civil rights lawsuits that the torture cases were brought to

light. In 2015, the City announced the establishment of a $5.5 million reparations fund for

victims of torture by Burge. By 2015, the City had already paid $57 million to Burge

victims and an additional $50 million for the legal defense of police officers involved in

those cases.

       47.     Burge and his midnight crew are just some of many examples of Chicago

police officers who have engaged in patterns of abuse. Detective Richard Zuley was the

subject of investigations into his use of torture in the 1990s and early 2000s. Detective

Reynaldo Guevara is accused of abusing and framing at least 51 people for murder, most

of them Black or Latinx. Former Chicago Police Sergeant Ronald Watts and his tactical

team engaged in robbery, extortion, evidence fabrication, and excessive force in the Ida B.

Wells Homes in Chicago throughout the 2000s. Commander Glenn Evans was implicated

in at least 45 excessive force complaints between 1988 and 2008—more than any other

CPD officer during those decades. The City of Chicago was on notice about the criminal

activities of these and many other abusive officers, but failed to take action to stop them.




                                              23
  Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 24 of 127 PageID #:3938




       48.    In recent years, the CPD eliminated whole units as a result of officers’

abuses. In 2007, the CPD disbanded its Special Operations Section (“SOS”), tasked with

taking guns and drugs off the street in the early 2000s, after a criminal investigation

showed its officers abused citizens for financial gain. Seven members of the unit were

criminally charged with armed violence, home invasion, and kidnapping. SOS was the

most complained against unit (in a list of 662 officers who amassed 11 or more complaints

between 2001 and 2006), but the least likely to be disciplined.

       History of Racialized Stops and Seizures

       49.    In addition to employing excessive force in furtherance of a policy of

discriminatory policing, the CPD has a history of illegally stopping and seizing Black and

Latinx individuals.

       50.    In the 1980s, the CPD gang crimes unit made thousands of arrests annually

for disorderly conduct. These street sweeps were used as pretext to arrest many youth of

color. In 1980, 89,382 Black individuals were arrested for disorderly conduct, compared to

33,270 white and 17,931 Latinx individuals. A federal lawsuit brought by the American

Civil Liberties Union (ACLU) supposedly put an end to this practice and a reportedly

“irate” federal judge voided an estimated 800,000 disorderly conduct arrests over five

years. Upon his election as mayor of Chicago, Harold Washington called the practice

abhorrent and unlawful.


                                             24
  Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 25 of 127 PageID #:3939




       51.     While the number of disorderly conduct arrests dropped in the 1990s and

2000s, the racial disparity remained. In the 2000s, the Black/white ratio for disorderly

conduct arrests was 10 to 1.

       52.     In 1999, a Chicago gang loitering ordinance was found to be

unconstitutional by the Supreme Court in City of Chicago v. Morales, 527 U.S. 41 (1999). The

ordinance had been used by police to engage in street sweeps, arresting about 45,000

people over three years. Most of the people targeted were Black and Latinx, many of

whom were not gang members. The ordinance had no discernible impact on the crime

rate. In striking it down, the Supreme Court held that the ordinance created a “potential

for arbitrary enforcement,” id. at 56, because it “afford[ed] too much discretion to the

police,” id. at 64, and “reach[ed] a substantial amount of innocent conduct,” id. at 60.

       53.     In the 2000s, statistical proof emerged that the CPD targeted people of color

for widespread investigatory stops and frisks. Data collected by the ACLU showed a

pattern of unjustified stops and searches resulting in the unnecessary detention of young

people of color.

       54.     During the summer of 2014, the ACLU reported that 250,000 individuals in

Chicago were stopped without a finding of criminal activity. Blacks and Latinxs

accounted for about 89 percent of the stops, far out of proportion to their respective

populations.


                                              25
  Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 26 of 127 PageID #:3940




       History of Lawsuits and Settlements Stemming from Discriminatory Policing

       55.    The City’s policy and practice of racist policing is evident in its history of

lawsuits filed by victims and survivors of officer violence, and subsequent financial

settlements. Throughout the years, the City has taken no steps to terminate officers who

harm people of color while on the job. Instead, the City has spent millions of dollars

paying the costs of police brutality.

       56.    Between 2004 and 2015, Chicago spent approximately $642 million on

lawsuit settlements, judgments, and legal fees for defenses related to police misconduct;

$391.5 million was paid in settlements and judgments alone. In 2014 and 2015,

settlements, judgments, legal fees, and other costs in police misconduct cases cost the City

at least $106 million. In 2016, Chicago paid nearly $32 million for 187 police misconduct

lawsuits, and $20 million more on outside lawyers to litigate the cases.

       57.    Of the police misconduct cases filed against the CPD, 88 percent end in

settlement; on average, a lawsuit against the CPD is settled almost every other day.

Overall, the city spent more than $280 million settling 943 misconduct lawsuits from 2011

to 2016, plus another $91 million for outside lawyers to help defend police officers in

those suits. In doing so, the City exceeded its budget for misconduct lawsuits by almost

$270 million, and was forced to borrow money using long-term bonds, at cost to

taxpayers.


                                              26
  Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 27 of 127 PageID #:3941




       58.      These significant financial outlays have failed to result in changes to the

City’s policies and practices concerning use of force and the treatment of people of color.

They prove that the City of Chicago is willing to pay to enable officers to continue

violating people’s constitutional rights.

       59.      The facts of the suits and settlements provide further evidence of a pattern

and practice of racialized excessive force within the CPD.

       60.      In the years covered by this Complaint, June 2015 to June 2017, at least 99

cases were filed by people alleging excessive use of force by CPD officers. These cases

include the following, which are currently pending:

             a. Anderson et al v. City of Chicago et al, 1:16-cv-00726: On September 4, 2015, the

                plaintiffs, all family members, were relaxing in their home at 6540 South

                Drexel Avenue when several CPD officers pulled up to the house. The

                officers were seeking a 29-year-old man on drug charges, and had a search

                warrant for the home. One of the plaintiffs, a Black man, told the officers

                that only children and a dog were inside the house, but the officers still

                entered the home. The plaintiff’s granddaughter and her friend where

                watching television in the living room when the officers screamed at them to

                “get the fuck on the ground.” The officers put guns to their heads while

                another officer shot the dog and made mocking remarks about doing so. The


                                                27
Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 28 of 127 PageID #:3942




          dog did not attack, approach, or threaten the officers. An officer yanked one

          of the girls to her feet and threw her face-first into the ground, leaving her

          with a lacerated lip, and then handcuffed her. The officer allegedly said,

          “Since you wanna act like a nigger I’m going to treat you like one.” The

          other girl was then pulled up from the ground by her hair and handcuffed.

          The officers continued to make derogatory remarks, calling the girls “young

          dumb bitches” who “grow up to be nothing ass females.” One officer

          allegedly said, “I can do whatever I want. I’m CPD.” The granddaughter’s

          friend gave the officers her name and address and one officer said that he

          knew her family and would kill them.

       b. Brooks v. Wisz, 1:17-cv-02851: On August 18, 2015, the plaintiff, a Black man,

          was driving through Chicago from where he lived in Iowa. He had a valid

          permit to carry a gun. CPD officers pulled him over at Augusta Boulevard

          and Central Park Avenue while he was traveling with three passengers in

          his car. The officers approached the car with guns drawn and began yelling

          at the passengers to exit the vehicle. The plaintiff showed the police his

          weapon permit but the officers responded that they would arrest him

          anyway. The officers then forcefully removed him from the car. When the

          plaintiff asked why he was being stopped, the officers told him that the car


                                          28
Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 29 of 127 PageID #:3943




          was carrying too many Black passengers and that, since one out of every

          three Black people are “dirty,” someone in the car must have been doing

          something illegal. The plaintiff was then arrested and charged with

          aggravated unlawful use of a weapon.

       c. Hightower v. City of Chicago, 1:17-cv-03543: On July 31, 2016, police stopped

          the plaintiff at 1400 North Lake Shore Drive where he was attempting to hail

          a taxi outside his girlfriend’s apartment. The officers discussed whether the

          plaintiff should be taken to the hospital; the plaintiff declined and went back

          inside. Officers followed him, put him in a chokehold, tackled him to the

          ground and kicked him. One officer tased the plaintiff several times. They

          told him they were removing him from the building for his own “well-

          being.”

       d. Rodriguez v. Griffin, 1:17-cv-04038: On May 29, 2015, the plaintiff, a Latinx

          man, went to pick up his brother’s tow truck, which had a boat attached to

          it, when he was pulled over by police and placed in custody. Officers put

          handcuffs on him and tightened them to the point that they caused bruising

          and lacerations. The plaintiff also suffered an asthma attack in the back of

          the squad car. Officers then pulled into a Chicago fire station and other

          officers joined them. They dragged the plaintiff out of the car by his


                                          29
Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 30 of 127 PageID #:3944




          handcuffs, causing additional lacerations. The officers then proceeded to

          beat the plaintiff, causing lacerations, scrapes, and contusions.

       e. Thomas v Chicago Police Department, 1:17-cv-04090: On June 25, 2015, the

          plaintiff, a Black man, was riding a bicycle near the intersection of Congress

          Parkway and Lotus Avenue when he was approached by police in an

          unmarked car. The officer exited the car with his gun drawn. The plaintiff

          then ran away. The officer caught him and ordered him to lay on the

          ground. The officer handcuffed the plaintiff and then kicked him in the face,

          splitting open his right eye.

       f. Jackson v. Chicago et al, 1:17-cv-01930: On March 12, 2015, the plaintiff, a

          Black man, was sitting in his vehicle near East 80th Street and South Langley

          Avenue when CPD officers approached the vehicle in plainclothes with their

          guns drawn. The officers pulled and kicked the plaintiff’s car door, yelling

          at him to open it. The plaintiff did not know the individuals were police

          officers, and did not comply until an officer pointed a gun directly at the

          plaintiff’s head and stated that he would shoot the plaintiff through the

          window if he did not open the door. The plaintiff exited the vehicle and was

          thrown to the ground. An officer used a Taser on the plaintiff 14 times.




                                           30
Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 31 of 127 PageID #:3945




          Several other officers arrived on the scene and began to kick and step on the

          plaintiff’s head.

       g. Zeigler v. City of Chicago et al, 1:17-cv-02070: On October 14, 2015, the

          plaintiff, a Black man, was standing near 5091 West Washington Boulevard

          with a group of other people. The officers approached the group with

          weapons in hand. They did not observe any of the individuals engaging in

          threatening conduct. The plaintiff fled because he saw the officers

          approaching with their guns drawn. The officers caught the plaintiff and

          one used his Taser on him. The plaintiff fell to the street and the other officer

          ran over the plaintiff with his police vehicle.

       h. Rodriguez v. The City of Chicago et al, 1:16-cv-05803: On August 28, 2014,

          plaintiff, a 57-year-old Latinx and mother of four, was stopped by two

          Chicago Police officers for a minor traffic violation. While she was receiving

          the ticket, police slammed her against the police car and twisted her arms

          behind her back. She fell and injured both her knees and her foot, on which

          she had recently had surgery. The officers then “violently grabbed her, tore

          her shirt, and broke her glasses.” She was subsequently handcuffed so

          tightly that her wrists were cut.




                                           31
Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 32 of 127 PageID #:3946




       i. Friends-Smiley et al v. City of Chicago et al, 1:16-cv-05646: On June 9, 2014, the

          plaintiff, a Black woman, was at her home at 62 East 102nd Street with her

          daughter, son, and nephew. Officers were in the neighborhood pursuing a

          suspected drug dealer. An officer asked for permission to search the

          property for the suspect. The plaintiff’s daughter declined to give

          permission. The officers then forced their way into the home and began

          manhandling the plaintiff, who had a brace on one of her arms. One of the

          officers twisted the braced arm behind her back and shoved her to the

          ground. The plaintiff’s daughter demanded the officers stop and leave the

          house; she tried to shield her mother from the attack. At that point, one of

          the officers punched her in the face, threw her to the ground, and said, “tase

          that bitch.” The plaintiff’s daughter was then tased several times. Officers

          thereafter handcuffed the plaintiff to a chair. They made the plaintiff’s

          daughter, who weighed 280 pounds, sit on the lap of the plaintiff, who

          weighed 170 pounds. One of the officers grabbed the daughter by the roots

          of her hair and hit her multiple times with a flashlight. The officers used

          racial slurs and other derogatory language throughout the encounter. After

          being informed that their original suspect had been caught, the officers left

          the plaintiff’s home without uncuffing her.


                                           32
  Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 33 of 127 PageID #:3947




      61.      At least 19 excessive force suits filed since June 2015 have resulted in

settlements, including the following:

            a. Price v. City of Chicago et al, 1:16-cv-01946: On May 31, 2015, the plaintiff, a

               Black man and Navy veteran, was involved in a minor car accident behind

               his home on Congress Parkway. A CPD officer arrived on the scene

               following the accident. The plaintiff exited the car and began recording the

               encounter on his cell phone. The officer ordered the plaintiff to put his

               hands on the hood of his vehicle and the plaintiff complied. The officer then

               punched the plaintiff in the face and threw him to the ground. The officer

               placed his knee on the plaintiff’s back and slammed his head against the

               pavement multiple times. A few minutes later, other officers arrived on the

               scene and kicked the plaintiff. One officer was still on top of the plaintiff

               when another deployed pepper spray. Yet another officer then deployed his

               Taser on the plaintiff while he was still on the ground. The officers then

               handcuffed the plaintiff.

            b. Clark v. City of Chicago, et al, 1:15-cv-11467: On December 22, 2013, the

               plaintiff, a Black woman, was traveling in a car near 95th Street and South

               LaSalle Street, where CPD officers were conducting a traffic stop on another

               vehicle. The plaintiff stopped her vehicle behind the car on which the


                                                33
Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 34 of 127 PageID #:3948




          officers were conducting the stop. An officer arrived on the scene, jumped

          out of his car, and began shooting in the direction of the plaintiff’s vehicle.

          The officer shot approximately 16 rounds. The plaintiff put her vehicle into

          reverse to avoid the gunfire but struck another vehicle, injuring herself and

          damaging both cars. The plaintiff also witnessed the officers using

          unnecessary force on the juveniles who had been stopped in the other

          vehicle. Those teenagers also entered a settlement with the City due to the

          officers’ use of excessive force.

       c. Miller v. White et al, 1:16-cv-02446: On June 13, 2015, the plaintiff was placed

          in custody at 7712 South East End and then brought to a police station by

          CPD officers. Unprovoked, the officers put the plaintiff into a head-lock

          while other officers kicked and struck him. The plaintiff suffered broken

          bones in his face, a laceration around his eye, and broken blood vessels

          behind his left eye.

       d. Foster v. The City of Chicago et al, 1:16-cv-02875: The plaintiff, a 38-year-old

          Black woman, was walking on the sidewalk on May 13, 2014, near 235 North

          Lockwood Street, heading towards the El train station. CPD officers pulled

          their car over where the plaintiff was walking and ordered her to come to

          their car. As the plaintiff approached, one officer grabbed one of the


                                              34
Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 35 of 127 PageID #:3949




          plaintiff’s arms and the other officer grabbed her other arm. One of the

          officers bent and twisted the plaintiff’s arm and performed a takedown

          procedure. Another officer placed his knee on the plaintiff’s back, causing

          her additional pain.

       e. Hardman v. City of Chicago et al., 1:15-cv-04948: The plaintiff, a Black woman,

          was visiting an apartment in the South Shore neighborhood on July 8, 2014.

          CPD officers came to the apartment allegedly in response to a noise

          complaint stemming from loud music, and entered it without a warrant or

          permission. The plaintiff, who was not the leaseholder of the apartment, told

          the officers that she did not reside in the apartment and did not control the

          music. At that point, the plaintiff was hanging out in the apartment in

          underwear and a t-shirt. The officers told her to shut up, and acted

          aggressively towards her. The plaintiff called her father for guidance on

          how to deal with the aggressive police. One of the officers, angry at her for

          calling her father, grabbed the plaintiff, twisted her arm behind her back,

          and handcuffed her, without cause. He then paraded her down the street in

          her underwear, not allowing her to dress. The plaintiff was falsely charged

          with obstruction and resisting a police officer. She was found not guilty of

          all charges.


                                          35
Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 36 of 127 PageID #:3950




       f. Simmons et al v. City of Chicago et al, 1:15-cv-08434: On July 11, 2014, CPD

          officers came to a party on the 1500 block of South Christiana Avenue and

          began harassing various people at the party, including the 21-year-old son

          of one of the plaintiffs. When the plaintiff, a Black woman, attempted to

          intervene, an officer slammed her onto the hood of a police car. Another

          plaintiff, also Black, then began protesting the assault and the officer hit him

          in the head with a baton, causing him to collapse to the ground. Both of the

          plaintiffs were arrested.

       g. Smith v. Manning et al, 1:15-cv-05898: On July 4, 2014, the plaintiff, a disabled

          veteran suffering from post-traumatic stress disorder, was drinking a beer

          outside the laundromat at Howard Street and North Greenview Avenue,

          where he was doing his laundry. CPD officers approached him with their

          hands on their guns. The plaintiff, believing he could be harmed by the

          officers, fled the scene. The officers pursued him and eventually surrounded

          him. The plaintiff attempted to comply with the officers’ commands and

          raised his hands to show he was unarmed. A newly-arrived officer then

          began shooting. Two other officers also began shooting, striking the plaintiff

          five times in the chest, stomach, arms, and legs and grazing him with two

          additional bullets in his face and neck.


                                          36
  Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 37 of 127 PageID #:3951




             h. Nezirov v. Askins et al, 1:15-cv-05923: On July 11, 2014, the plaintiff, a taxi

                driver, was attempting to pick up passengers at Midway Airport. While the

                plaintiff was waiting for a passenger, a CPD officer approached and asked

                him to move his taxi. The officer then issued the plaintiff a ticket, at which

                point the plaintiff told the officer that he would see him in court. The officer

                re-approached the car, grabbed the plaintiff by the throat, and placed him in

                a chokehold.

             i. Turner et al v. City of Chicago et al, 1:15-cv-06741: On August 2, 2013, the

                plaintiffs, both Black, were outside their home at 718 West 54th Place. CPD

                officers arrived and began towing one of the plaintiff’s cars. The plaintiffs

                requested permission to remove personal items from the car before it was

                towed. One of the officers then hit the female plaintiff, who was pregnant at

                the time. She later suffered a miscarriage.

       62.      A small percentage of CPD officers are responsible for a disproportionate

share of police brutality, but the CPD has failed to take any effective steps to address

patterns of police abuse. Of the CPD’s roughly 12,000 officers, 124 were identified in

nearly one-third of the lawsuits alleging misconduct that the City settled between 2009

and early 2016, costing the City $34 million. For example, in that time period the City

settled seven lawsuits against Officer Sean Campbell, and four against his former partner,


                                                 37
  Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 38 of 127 PageID #:3952




Steven Sautkus. Yet the City has consistently failed to take disciplinary action against the

repeat offenders who terrorize private individuals in this City.

               2. The Chicago Police Department Continues to Engage in Racially
                  Discriminatory Conduct That Contributes to a Pattern and Practice of
                  Excessive Force.

       63.     Incidents of racially discriminatory policing are not relegated to the past.

The City’s policies and practices of racist policing remain in effect, and are the moving

force behind the violations described herein.

       64.     The 2016 Task Force Report confirmed that institutional racism is deep-

seated within the CPD. It is especially visible in the CPD’s use of weapons on Black and

Latinx people. The Report found that “CPD’s own data gives validity to the widely held

belief the police have no regard for the sanctity of life when it comes to people of color.”

People of color are disproportionately the targets of police bullets. Since 1996, over 1,600

people have been shot by Chicago Police; more than 90 percent of those were Black men

or children.

       65.     An examination of CPD shootings by the Chicago Tribune covering the years

2010 to 2015 reveals that Black people accounted for 80 percent of the 262 people shot by

the CPD (despite Black people comprising only 33 percent of Chicago’s population) and

Latinxs accounted for 14 percent of the total, while whites were less than 6 percent of the




                                              38
  Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 39 of 127 PageID #:3953




total. Black people were the target of 76 percent of the 1,886 CPD Taser discharges

between 2012 and 2015.

         66.   In keeping with these numbers, over the past five years, there have been

scores of shootings of Black individuals by police, including the fatal shootings of Richard

Grimes, Cleotha Mitchell, Kajuan Raye, Darius Jones, Joshua Beal, Paul O’Neal, Derek

Love, Pierre Loury, Thurman Reynolds, Lamar Harris, Charles Smith, Quintonio LeGrier,

Bettie Jones, Jeffery McCallum, James Anderson, Rafael A. Cruz Jr., Heriberto Godinez,

Jr., Eugene McSwain, Martice Milliner, Alfontish Cockerham, Michael Westley, Jeffrey

Kemp, Justus Howell, Laquan McDonald, Ronald Johnson, Roshad McIntosh, Desean

Pittman, Warren Robinson, Pedro Rios, Dominique Franklin Jr., Joe Huff Jr., Mark Garcia,

Deonta Mackey, Raason Shaw, Hector Hernandez, Veronica Rizzo-Acevedo, Gary Smith,

Michael Myers, Francisco Rocha, Steven Isby, Darius Cole-Garrit, Terrence Gilbert,

Cedrick Chatman, Dakota Bright, Rekia Boyd, Stephon Watts, Flint Farmer, and Darius

Pinex.

         67.   The highest rates of police shootings between 2010 and 2015 occurred in the

mostly Black and Latinx neighborhoods on the South and West Sides of the City,

including in Gresham, Englewood, Grand Crossing, Calumet, and Harrison. In contrast,

the lowest rates of police shootings occurred in the predominantly white neighborhoods

on the Near North and Northwest Side of the City.


                                             39
  Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 40 of 127 PageID #:3954




       68.    People of color are also more likely to be subjected to non-lethal force by

police. As reported by the Task Force, the 2015 Chicago Community Survey conducted by

researchers from the University of Illinois at Chicago found “large racial disparities in the

use of force reported by respondents….15% of Black people and 17% of Latinos reported

being shoved or pushed around, in contrast to 6% of Whites. [Black people] were twice as

likely as whites to be threatened by a weapon. Compared to whites, all other groups were

at least twice as likely to have been subjected to some form of force before being

released.”

       69.    The CPD continues to use race as a factor in decisions to detain individuals.

Members of the Task Force reported hearing “over and over again from a range of voices,

particularly from African-Americans, that some CPD officers are racist, have no respect

for the lives and experiences of people of color and approach every encounter with people

of color as if the person, regardless of age, gender or circumstance, is a criminal.” The

Task Force cited the ACLU’s stop data in support of this assertion: 72 percent of people

stopped by police in Chicago in 2014 were Black and 17 percent were Latinx. As reported

by the Chicago Community Survey, almost 70 percent of young Black men described

being stopped by police in 2015; 56 percent of them reported being stopped while on foot.

       70.    CPD traffic stop data as reported by the ACLU reinforce these disparities. In

2013, Black and Latinx drivers were searched four times as often as white drivers even


                                              40
  Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 41 of 127 PageID #:3955




though contraband was found on white drivers twice as often as on Black and Latinx

drivers. The CPD also set up 84 percent of DUI checkpoints in predominantly Black and

Latinx police districts, despite the fact that majority-white districts have more alcohol-

related car crashes than many minority districts.

       71.    The unlawful use of investigatory stops is directly related to the CPD’s

policy and practice of excessive force. As the Task Force concluded: “The overuse of

investigatory stops has left a lingering, negative perception of the police in communities

of color, in part because for people of color, a significant number of those stops also

involved actual or threatened physical abuse.”

       72.    This on-going policy and practice of discriminatory policing was confirmed

by the DOJ’s recent investigation into the CPD.

       73.    In December 2015, the DOJ, Civil Rights Division, Special Litigation Section,

and the U.S. Attorney’s Office for the Northern District of Illinois jointly initiated an

investigation of the CPD and the accountability body charged with overseeing the

police—the Independent Police Review Authority (“IPRA”). This investigation was

undertaken to determine whether the CPD was engaging in a pattern or practice of

unlawful conduct and, if so, what systemic deficiencies or practices within the CPD,

IPRA, and the City constituted this pattern or practice. The DOJ investigation assessed the




                                              41
  Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 42 of 127 PageID #:3956




CPD’s use of force, and addressed CPD policies, training, reporting, investigation, and

review related to officer use of force.

       74.    In January 2017, the DOJ finished its investigation and released its finding

(the “DOJ Findings Report”). In accordance with the allegations herein, the DOJ Findings

Report identified a prevalence of racially discriminatory conduct by CPD officers. It

confirmed that such conduct is approved by the highest ranks of leadership in the

Department and the City.

       75.    The DOJ determined that “CPD officers engage in a pattern or practice of

using force, including deadly force, that is unreasonable.” The agency also found that the

impact of the CPD’s pattern or practice of unreasonable force fell heaviest on

predominantly Black and Latinx neighborhoods.

       76.    In interviews with the DOJ, CPD officers acknowledged engaging in racial

profiling and harassment. One sergeant told the DOJ that “if you’re Muslim, and 18 to 24,

and wearing white, yeah, I’m going to stop you. It’s not called profiling, it’s called being

pro-active.” Another lieutenant reported, “I’m a black man in Chicago, of course I’ve had

problems with the police.”

       77.    CPD officers regularly use racially charged and abusive language. Black

youth are routinely called “nigger,” “animal,” or “pieces of shit” by CPD officers. These

statements were confirmed by CPD officers. One officer interviewed by the DOJ stated


                                              42
  Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 43 of 127 PageID #:3957




that “he personally has heard coworkers and supervisors refer to black individuals as

monkeys, animals, savages, and ‘pieces of shit.’”

      78.    CPD officers frequently express discriminatory views on social media. One

officer recently posted two graphic photos of slain black men with the caption:

“Hopefully one of these pictures will make the black lives matter activist organization feel

a whole lot better!” Other CPD officers posted discriminatory remarks about Muslims,

referring to them as “ragtop” and stating, “the only good Muslim is a fucking dead one.”

Supervisors were responsible for many of these statements. A sergeant posted 25 anti-

Muslim statements and at least 43 other discriminatory posts. A lieutenant posted at least

five anti-immigrant and anti-Latinx statements. The DOJ pointed to derogatory, racist

comments made anonymously on popular CPD Internet forums as further evidence of the

scope of the problem.

      79.    Citizens regularly complain about the use of racially charged language by

police, but the City has taken no steps to put an end to such racist behavior. From 2011 to

March 2016, the CPD complaint database contained 980 police misconduct complaints

coded as discriminatory verbal abuse on the basis of race or ethnicity, including 354

complaints for use of the word “nigger.” Just 13 of these 980 complaints were sustained,

and only then in the face of irrefutable evidence, such as an audio or video recording, or

when the victim took extraordinary steps to document the incident. For instance, the DOJ


                                             43
  Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 44 of 127 PageID #:3958




described one sustained complaint where an officer told a woman at a dog park: “Fuck

you, you fucking nigger, you should keep your big mouth shut.” When the woman’s

husband told the officer not speak that way to his wife, the officer responded: “Why?

Because she’s pregnant? I don’t care if she’s pregnant. I’ll beat her fuckin’ ass too.” The

husband, a police officer himself who knew how to navigate the complaint process,

reported the incident to the police, obtained witness information, and filed a robust

complaint. But this is far from the typical outcome.

       80.      Chicago leaders admit that racism within the CPD remains a problem:

             a. In August 2011, former Police Superintendent Garry McCarthy

                acknowledged the “historical divide between police and communities of

                color.” He continued, “the most visible arm of government is a police force.

                And the institutionalized governmental programs that promoted racist

                policies that were enforced by police departments in this country are part of

                the African-American history in this country.”

             b. Mayor Rahm Emanuel has also admitted to the existence of racism in the

                CPD. In April 2016, Mayor Emanuel said, “I don't really think you need a

                task force to know… that there is racism that exists in the city of Chicago

                and obviously can be in our departments.” Earlier, in December 2015,

                following the shooting death of Laquan McDonald, Emmanuel also


                                               44
  Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 45 of 127 PageID #:3959




               acknowledged that Chicago Police employ a double standard in the

               treatment of youth of color and white youth, “and that’s wrong.”

            c. In April 2016, when Superintendent Eddie Johnson was sworn in, he told

               reporters, “We have racism in America. We have racism in Chicago. So it

               stands to reason we would have some racism within our agency.”

      81.      The policies and practices of racially discriminatory policing cannot be

separated from the CPD’s policies of excessive force. Both are mainstays of the CPD’s law

enforcement program. Both significantly harm police-community relations and the class

the individual named Plaintiffs seek to represent. As the DOJ concluded, “the pattern or

practice of unreasonable force [within the CPD], coupled with the recurrence of

unaddressed racially discriminatory conduct by officers further erodes community trust

and police effectiveness.”

      B. The Chicago Police Department Has a Pattern and Practice of Using Excessive
         Force and Physical Brutality.

      82.      Operating in tandem with the CPD’s system of racially discriminatory

policing, the City of Chicago exercises a policy and practice of excessive force and

physical violence that disparately impacts Black and Latinx individuals within the City.

      83.      There are approximately 61,300 use of force reports in the CPD database

from 2005 and 2015. In this period, approximately 42,500 individuals were subject to force




                                              45
  Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 46 of 127 PageID #:3960




by the CPD. Approximately 3,850 individuals are subject to force in a given year in

Chicago; in 2015, 3,500 individuals were the victims of CPD force.

       84.    Between 2010 and 2014, CPD officers shot and killed 70 people—the most

fatal shootings of any other police department in the top 10 most populous cities in this

country.

       85.    After its year-long investigation, the DOJ determined that “CPD officers

engage in a pattern or practice of using force that is unjustified, disproportionate, and

otherwise excessive….CPD officers use unnecessary and unreasonable force in violation

of the Constitution with frequency, and that unconstitutional force has been historically

tolerated by CPD.”

       86.    Based on its review of complaints, the DOJ determined that uses of force by

the CPD “were not aberrational.” Instead, “our holistic review of this information,

combined with our investigation of CPD’s training, supervision, accountability, and other

systems, give us reasonable cause to believe that the unreasonable force we identified

amounts to a pattern or practice of unlawful conduct.”

       87.    The DOJ found that the pattern and practice of unreasonable force most

impacted the South and West Sides of the City, and predominantly Black and Latinx

neighborhoods: “Raw statistics show that CPD uses force almost ten times more often

against [Black people] than against whites. As a result, residents in black neighborhoods


                                             46
  Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 47 of 127 PageID #:3961




suffer more of the harms caused by breakdowns in uses of force, training, supervision,

accountability, and community policing.”

      88.    Just as City of Chicago leadership admits to systemic racism in Chicago

policing, so too do CPD authorities acknowledge the Department’s policy and practice of

using excessive force. In 2016, Eugene Williams, a 36-year veteran of the CPD and one of

the candidates the Chicago Police Board recommended to replace former Superintendent

Garry McCarthy, said, “I believe that the Chicago Police Department and law

enforcement in general have been steeped in a ‘warrior mentality’ (kicking butts and

taking names) for much too long. Collectively, we have been slow if not recalcitrant to

change as if we are stuck in a time warp back in the 1980s….This phenomenon has created

a dangerous culture in law enforcement.”

      Unlawful Shootings and Vehicular Violence Stemming from Foot Pursuits

      89.    This pattern or practice of unreasonable force includes CPD officers

regularly shooting at fleeing suspects who pose no immediate threat to officers or the

public. The DOJ investigation found that “the act of fleeing alone was sufficient to trigger

a pursuit ending in gunfire, sometimes fatal.” The investigation presented several

incidents where police shot and killed fleeing, unarmed suspects in the back.

      90.    These occurrences were caused in part by the CPD’s failure to institute a

foot pursuit policy or take corrective action concerning such violence. As the DOJ


                                             47
  Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 48 of 127 PageID #:3962




investigation stated, “this puts officers and the public in danger and results in

unreasonable uses of force.”

         91.   The CPD’s pattern or practice of unreasonable force also includes firing at

vehicles without justification, despite the fact that this practice is “inherently dangerous

and almost always counterproductive.” Although the CPD has a policy that prohibits

“firing at or into a moving vehicle when the vehicle is the only force used against the

sworn member or another person,” the policy has not been enforced.

         92.   CPD officers lack discipline when discharging their weapons. Officers often

disregard innocent bystanders when shooting guns and Tasers. The DOJ noted that, in

one incident, officers fired 45 rounds at a man during a foot pursuit. The suspect was shot,

and dozens of bullets were also fired into the residential neighborhood where the pursuit

occurred. Officers also regularly fire their weapon simply because other officers do so,

without being able to articulate any independent reason that may justify a use of deadly

force.

         93.   CPD officers systematically rely upon a stop technique called a “jump out,”

in which officers—frequently in plainclothes and riding in unmarked vehicles—approach

a street corner or group of individuals, jump out, and rapidly approach, often with guns

drawn. The practice generally causes one or more of the targets to flee from the scene.

Officers then pursue the fleeing person, often with one officer tasked with chasing him or


                                              48
  Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 49 of 127 PageID #:3963




her on foot, thus increasing the risk of a serious or deadly force incident. The “jump out”

technique is especially problematic when used by CPD tactical or other specialized units

using plainclothes officers and unmarked vehicles, which can make it difficult for

community members to identify the individuals as police officers. Such procedures

directly contribute to the CPD’s policy and practice of excessive force.

       94.    The DOJ determined that CPD officers regularly make tactical decisions that

result in avoidable uses of force. For example, CPD officers frequently fail to await backup

or otherwise inject themselves into high-risk situations, even where immediate

intervention is unnecessary. Officers also employ dangerous vehicle maneuvers,

including box-in techniques, which enhance the risk of physical harm to both officers and

private individuals.

       Unreasonable Discharge of Tasers and Other Weapons

       95.    The CPD’s pattern or practice of unreasonable force also includes the

unnecessary, unjustified use of excessive, less-than-lethal force, including with Tasers,

batons, emergency takedowns, body slamming, and hand-to-hand combat.

       96.    Officers use Tasers as “a tool of convenience,” without considering the fact

that they can inflict significant harm and pain on the individual. They are regularly

employed against people who are only passively resisting or against individuals

suspected of minor, non-violent crimes. The DOJ reported that CPD officers used Tasers


                                             49
  Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 50 of 127 PageID #:3964




against a man suspected of urinating in public, a man suspected of petty theft, and a 110-

pound youth who had been painting graffiti on a garage.

       97.    The DOJ investigation delineated clear omissions in the CPD policy

governing Taser use. Under that policy, officers believed they were entitled to use Tasers

in response to any form of supposedly active resistance, including non-violent encounters:

       “The use of unreasonable force to quickly resolve non-violent encounters is a
       recurrent issue at CPD. This is at least in part because CPD’s policy permits the use
       of Tasers in situations where it is unreasonable, and allows the use of Tasers in
       drive-stun mode in any circumstance in which ‘probe mode’ is allowed. CPD’s
       policy permits use of a Taser (in any mode) to defeat active resistance, defined by
       CPD policy as ‘movement to avoid physical control,’ without regard to the severity
       of the crime or whether the person poses any danger to an officer, factors that must
       be considered in judging the reasonableness of a use of force.”

       98.    The CPD’s written Taser policy teaches its officers that they may use Tasers

against individuals who are simply walking away and do not pose any immediate threat

of physical harm to anyone. Though CPD revised its Taser policy in May 2017, these

deficiencies remain unaddressed. The May 2017 policy states that officers are authorized

to use Tasers against “active resisters” and the policy defines an active resister as “a

subject who is attempting to avoid apprehension and who fails to comply with an

[officer’s] orders….”

       99.    The DOJ also reported the systematic use of other forms of excessive force

by the CPD, including unlawful baton use, hand strikes and punches,




                                              50
  Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 51 of 127 PageID #:3965




“takedown/emergency handcuffing,” “wrist locks,” “arm bars,” and “knee strikes,” all

utilized for the purpose of exerting physical control and often without lawful cause.

      Excessive Force against Children and Teenagers

      100.   CPD officers, as a matter of policy and practice, use excessive, less-than-

lethal force on Black and Latinx children and teenagers, including of the kind outlined

above (such as emergency handcuffing, take-downs, and punches). Officers recklessly

and disproportionately use force on children for non-criminal conduct and minor

violations, including using Tasers against children in school.

      101.   Force is also used against children in retaliation. In one incident, the DOJ

found that an officer confronted teenage boys who had been playing basketball on his

property by pointing his gun at them, using profanity, and threatening to put their heads

through a wall and to blow up their homes. The boys were forced to life face-down and

were handcuffed together, scraping their knees and wrists.

      102.   The findings in the DOJ Report about the CPD’s policy and practice of using

excessive force are reinforced by complaint data and citizen beliefs, as published in the

Task Force Report. As the Reported noted: “Children in some areas of the City are not

only being raised in high-crime environments, but they are also being mistreated by those

who have sworn to protect and serve them. Throughout our community engagement




                                             51
  Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 52 of 127 PageID #:3966




efforts, including during our youth panels, we heard story after story of officers treating

youth with disrespect, humiliating them or worse.”

       Policy and Practice of Escalation Leading to Excessive Force

       103.   The CPD, as a matter of pattern and practice, relies upon overly aggressive

tactics that unnecessarily escalate encounters with individuals, increase tensions, and lead

to excessive force. The CPD also fails to de-escalate encounters when it would be

reasonable to do so.

       104.   In encounters with individuals that begin consensually, or in cases in which

officers stop individuals for low-level violations, officers repeatedly use the most

intrusive forms of police response possible—including Tasers and guns. They do so even

where individuals do not present a threat to the officers or to other bystanders.

       105.   Even where some use of force may be justified, officers, as a matter of

practice, use a higher level of force than is objectively reasonable.

       106.   The DOJ observed this trend of escalation in shootings, finding that CPD

officers regularly engaged in “unnecessarily escalating confrontations,” which resulted in

“avoidable uses of force and resulting harm, including deaths.” The DOJ also reported

that CPD officers regularly use retaliatory force against people who object to being

stopped, without cause.




                                              52
  Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 53 of 127 PageID #:3967




       107.   In one incident recorded by the DOJ, officers forcibly brought a man to the

ground because he stiffened and locked his arms while they were arresting him for

walking his dog without a leash and refusing to present identification. Officers provided

no justification for the level of force they used. They failed to explain why they did not

attempt to resolve the situation with common (and common sense) de-escalation

techniques.

       108.   The Task Force similarly found “many examples of CPD encounters with

citizens in routine situations that have gone tragically wrong.” The Task Force

acknowledged widespread reports from Chicagoans that officers approach “routine

situations with an overaggressive and hostile demeanor, using racially charged and

abusive language.”

       109.   Investigations conducted by IPRA over the past two years (2015 to 2017)

exemplify the CPD’s pattern and practice of unnecessary escalation and intrusive police

responses. In each of these incidents, CPD officers used brutal and excessive force in

situations that explicitly did not require any force.

          a. LOG 1084058: On April 16, 2016, officers responded to a retail theft at

              Walmart. A Black man was suspected of taking deodorant and soap without

              paying for the purchase. The man started to flee from the officers who

              responded to the call. For this minor offense, officers performed an


                                              53
Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 54 of 127 PageID #:3968




          emergency takedown of the man, and performed an “armbar” and “wrist

          lock.” The man was subsequently arrested and taken to the hospital for

          injuries.

       b. LOG 1083633: On January 10, 2017, officers observed a vehicle with an

          inoperable tail light stopped at a red light. The officers pulled over the

          vehicle and asked the driver to get out of the car. The driver allegedly tried

          to swing his arm at the officer, at which point the officer issued several knee

          strikes to the driver’s chest, while performing an emergency takedown.

          Backup officers arrived and tased the driver. The driver was taken to the

          emergency room, where he was again tased. The driver incurred serious

          bruising and swelling to his face and head as a result of the incident.

       c. LOG 1082884: On November 5, 2016, a Latinx man was brought into police

          custody at the 9th District police station on a charge of criminal damage to

          property. Video shows that, while he was in custody, the man began

          banging on the door to the holding cell with his handcuffs. The officer

          entered the holding cell and shoved the man down so hard that his head hit

          the floor, causing him to suffer a head fracture and brain bleed. The man

          was hospitalized in critical condition as a result of the unnecessary use of

          force.


                                          54
Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 55 of 127 PageID #:3969




       d. LOG 1080972: Videos from June 13, 2016 show a white officer on top of a

          Black man, pushing him into the ground and grabbing his dreadlocks. A

          crowd of Black people surrounded the white officer and the Black man,

          yelling for the officer to let the Black man go. Another white officer arrived

          on the scene and he screamed at the crowd to retreat. At one point the Black

          man’s hand reached up in the air and the second white officer responded by

          stomping on the man’s face. The crowd yelled at the officers, telling them

          that they stomped the man for no reason. By that point, the Black man was

          lying on the street, unmoving. He remained on the street, as officers yelled

          at the individual recording on his cell phone to “put down the phone” and

          “get off the street or else you’re going to jail.”

       e. LOG 1080437: On May 7, 2016, a man was in police custody, calmly walking,

          when an officer grabbed his hoodie from behind and threw him to the floor.

          When the man attempted to get up, the officer slammed him to the floor

          again and pinned him down. Another officer pointed his Taser at the man.

          The officers then dragged the man on the floor and handcuffed his arm to a

          bench. The man remained on the floor unmoving, surrounded by officers,

          until the paramedics arrived about eight minutes later. The officer’s report

          states that during processing, the man became aggressive and began


                                           55
Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 56 of 127 PageID #:3970




          swinging his fist at the officer, attempting to strike the officer, and

          necessitating the deployment of a Taser and a takedown. This report is a

          fabrication; the video does not show the man swinging his fists or in any

          way threatening the officer.

       f. LOG 1080601: Videos from March 11, 2016 depict a man, who was filming

          during the Donald Trump rally and protest, being grabbed from behind and

          thrown to the ground by officers. As he was handcuffed, an officer placed

          his boot on the man’s neck. The man was charged with resisting arrest,

          though the videos evidence no show of resistance.

       g. LOG 1081740: On June 23, 2016, officers responded to a disturbance at a

          Walgreens. A 59-year-old man refused to leave the Walgreens after being

          denied a refill of his prescription. When the officers attempted to arrest the

          man, he swore at the officers and pulled away from the officers’ grip. The

          officers then physically detained the man by using “wrist locks” and an

          “arm bar.” The man was arrested and taken to the hospital for injuries

          incurred in the incident.

       h. LOG 1077477: On October 7, 2015, a Black man and an officer were having a

          conversation in a lockup. Video depicts them speaking calmly. Suddenly,

          the officer grabbed the man around the neck, pushed him against the door


                                          56
Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 57 of 127 PageID #:3971




            and choked him. The video clearly shows that the Black man was no threat

            to the officer and made no motions that could be construed as threatening.

            Another white officer, who was sitting behind a desk, walked over to the

            officer and the man, but failed to intervene, standing and watching as the

            first officer continued to choke the man, who was by that point on the

            ground.

       i. LOG 1079273: On September 11, 2015, officers conducted a field interview

            on someone suspected of drinking an alcoholic beverage from a cup. The

            suspect was a Black man who started to run away from the police as they

            approached him. The officers chased him, and tased him in the back.

            Officers transported the man to the hospital for treatment for lacerations on

            his face that he sustained after falling to the ground when he was tased. The

            man also suffered bruises and a swollen eye more indicative of a punch than

            a laceration sustained from a fall. The man was charged with resisting,

            drinking on the public way and marijuana possession.

       j.   LOG 1075692: On June 16, 2015, a Canadian man was eating at a Portillo’s

            Restaurant, when he was confronted by an off-duty officer working security

            who told him that he had to leave the premises because it was closing. Other

            customers were also in the restaurant. The man refused to leave and threw


                                           57
  Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 58 of 127 PageID #:3972




              some cheese at the off-duty officer. At that point, the officer attempted to

              arrest the man. Video then shows the officer striking the man in the head

              and face, including with his right hand, which was holding handcuffs. The

              man suffered abrasions, bruising and swelling to his face and was treated at

              the hospital. He was referred for examination by an ophthalmologist due to

              the injuries to his left eye caused by the officer. The man was charged with

              aggravated battery to the officer and the Canadian consulate was notified of

              the charges.

       110.   The experiences of the individual named Plaintiffs, described in Part IV,

similarly exemplify the City of Chicago’s escalation policies. Mr. Carter was subjected to

police violence despite being engaged in conduct that did not mandate a police response,

let alone a violent one. In Mr. Campbell’s case, officers escalated what was, at most, a city

ordinance violation (being in the roadway during a protest), which led to the

unwarranted use of force. Both Ms. Linwood and Ms. Jackson were also subject to brutal

police force for no reason, and solely at the behest of a club security guard who decided

he did not want to let them in the club.

       111.   Over and over, Chicago Police insert themselves into situations that do not

require police intervention, and use aggressive tactics that inevitably give rise to violent

outcomes.


                                              58
  Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 59 of 127 PageID #:3973




      The Scope of the Problem is Larger than Reported

      112.   The DOJ investigation noted that video evidence provided proof of the

above-described pattern and practice of excessive force. Officers’ versions of events

surrounding uses of force are regularly undercut by such evidence. The Laquan

McDonald shooting was one such incident, but the DOJ investigation uncovered many

others.

      113.   Thus, the DOJ investigation determined that the scope of the CPD’s use of

force problem was larger than documented:

      “Given the large volume of reported incidents not captured on video, this suggests
      that the extent of unreasonable force by CPD officers may be larger than is possible
      to discern from CPD’s scant force reports and force investigations alone. Indeed,
      the inaccurate descriptions of events that were undercut by video we reviewed
      bore striking similarities to descriptions provided by officers in numerous cases
      with no video.”

      C. The City of Chicago, Through the Chicago Police Department, Employs a
         Code of Silence, Sanctioning and Perpetuating its Officers’ Excessive Use of
         Force.

             1. CPD Officers Abide by a Code of Silence.

      114.   The CPD maintains and promotes a “code of silence” by which police

officers are trained and required to lie or remain silent about police misconduct, including

the use of excessive force and discriminatory policing. Any officer who violates this code

is penalized by the CPD.




                                             59
  Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 60 of 127 PageID #:3974




       115.   The code of silence is not a passive function of employment but a deliberate

effort on the part of the City leadership and CPD officials to cover up the misconduct of

other officers, in violation of CPD policy. CPD Rule 14 prohibits officers from making

false statements, but this rule is rarely enforced. Instead, officers know not to intervene in

the face of deliberate police misconduct, including excessive uses of force, as detailed

herein.

       116.   Police officers are educated at the CPD about the tenets of this code of

silence. They are instructed:

       “[W]e do not break the code of silence. Blue is Blue. You stick together. If
       something occurs on the street that you don’t think is proper, you go with the flow.
       And after that situation, if you have an issue with that officer or what happened,
       you can confront them. If you don’t feel comfortable working with them anymore,
       you can go to the watch commander and request a new partner. But you never
       break the code of silence.”

       117.   In Obrycka v. City of Chicago et al., No. 07-cv-2372 (N.D. Ill.), a federal jury

found that, as of February 2007, the City of Chicago “had a widespread custom and/or

practice of failing to investigate and/or discipline its officers and/or code of silence.”

       118.   Years later, nothing has changed. In December 2015, in a speech to Chicago

aldermen, Mayor Emanuel acknowledged that Chicago Police use a “code of silence” to

conceal abuses and wrongdoing by their colleagues.




                                               60
  Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 61 of 127 PageID #:3975




      119.      In December 2016, then-president of the CPD police union, Dean Angelo,

stated in an interview with the media that “there’s a code of silence everywhere,

everybody has it…so why would [the Chicago Police] be any different?”

      120.      In April 2016, the Task Force found that the code of silence is

“institutionalized and reinforced by CPD rules and policies that are also baked into the

labor agreements between the various police unions and the City.”

      121.      In May 2016, in a whistleblower lawsuit filed by CPD officers stemming

from corruption in the CPD Narcotics Unit, including by CPD Sergeant Watts, lawyers for

the City admitted that Chicago Police observe a “code of silence,”

      122.      The DOJ investigation confirmed that the code of silence pervades the CPD:

“City, police officers and leadership within CPD and its police officer union acknowledge

that a code of silence among Chicago police officers exists, extending to lying and

affirmative efforts to conceal evidence.” One CPD sergeant informed DOJ investigators

that “if someone comes forward as a whistleblower in the Department, they are dead on

the street.” The code of silence extends, as the DOJ found, to sergeants and other

supervisors who take affirmative actions to cover up the misconduct of their

subordinates.




                                               61
  Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 62 of 127 PageID #:3976




         123.   The DOJ determined that the code is “strong enough to incite officers to lie

even when they have little to lose by telling the truth.” This is because “officers do not

believe there is much to lose by lying.”

                2. The City of Chicago Fails to Discipline, Supervise, and Monitor its
                   Officers, which Contributes to the Code of Silence.

         124.   The CPD maintains a policy, practice, and custom of failing to discipline,

supervise, monitor, and control its officers, including the Defendant Officers.

Consequently, the City allows its officers to believe they can abuse and violate the rights

of individuals without consequence. These policies, practices, and customs directly

contribute to the code of silence.

         125.   Specifically, the City of Chicago knowingly, deliberately, and recklessly

fails:

            a. to devise and impart meaningful and consistent discipline for officers who

                violate the constitutional rights of others, including by allowing for reduced

                punishment via mediation, arbitration, and other channels of review;


            b. to properly investigate allegations of misconduct against officers, including

                by not investigating complaints unless the complainant meets onerous

                requirements, not investigating certain types of misconduct entirely, and

                permitting behaviors that corrupt the fact-finding process of the

                investigation;
                                               62
  Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 63 of 127 PageID #:3977




          c. to investigate and discipline individual and groups of officers who have

              engaged in patterns of abuse and brutality; and


          d. to adequately track complaints against CPD officers to identify patterns

              within the CPD, repeat offending officers, or additional measures that are

              needed to prevent constitutional violations by CPD officers.


       126.   Instead, the City conducts biased investigations into police misconduct that

are designed to insulate officers from discipline.

       127.   As a result of the CPD’s wholesale failure of accountability, few complaints

get sustained overall—only 1.4 percent of all closed complaints from January 2011

through March 2016. The DOJ found that in the five years preceding its investigation, less

than 2 percent of the 30,000 total complaints of police misconduct were sustained.

       128.   The number of sustained complaints is even smaller for complaints brought

by people of color. Between 2011 and 2016, only 1 percent of misconduct complaints filed

by Black individuals and 1.4 percent of complaints filed by Latinxs resulted in at least one

allegation being sustained, while 2.7 percent of complaints filed by whites resulted in at

least one allegation being sustained. Thus, complaints filed by white individuals were two-

and-a-half times more likely to be sustained than complaints filed by Black individuals,

and nearly two times more likely to be sustained than complaints filed by Latinxs.




                                             63
  Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 64 of 127 PageID #:3978




       129.   The contrast is even more stark for complaints relating to excessive force.

Two percent of all allegations of excessive force involving Black complainants and only 1

percent of such allegations brought by Latinx complainants were sustained, as compared

to 6 percent of allegations of excessive force involving white complainants. Thus, white

complainants were three times more likely than Black complainants to have their

allegations of excessive force upheld, and six times more likely than Latinx complainants.

       130.   The DOJ reported that in the rare instance where a complaint of misconduct

was sustained, “discipline is haphazard and unpredictable, and is meted out in a way that

does little to deter misconduct.”

       131.   For instance, even when officer discipline is initially recommended, the

findings are often overturned. In 2015, according to the Task Force Report, arbitrators

reduced disciplinary recommendations in 56.4 percent of cases and eliminated discipline

in 16.1 percent of cases. In total, arbitrators reduced or eliminated discipline in 73 percent

of cases.

       132.   Given the systematic lack of discipline, CPD officers are allowed to amass

dozens of complaints without penalty. From 2007 to 2015, more than 1,500 CPD officers

acquired ten or more Complaint Registers (“CRs”). Sixty-five of these officers had 30 or

more CRs. These numbers do not reflect the entire disciplinary history (e.g., pre-2007) of

these officers. They also underreport the problem. While the CPD collects data on officer


                                              64
  Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 65 of 127 PageID #:3979




performance, including complaints and lawsuits, data is often incomplete and analysis is

limited.

       133.   The CPD’s formal early intervention programs, Behavioral Intervention

System and Personnel Concerns, which the Department claims are designed to identify

and address problematic or abusive officer behavior, are rarely used. The number of

officers involved in these programs dropped from 276 in 2007 to zero in 2013. In 2015,

only 13 officers were enrolled. The City employs officers who have accumulated more

than 50 misconduct complaints but who have never been enrolled in any of the CPD’s

“early” intervention programs.

       134.   The CPD reporting policies and practices further undermine accountability

for uses of force. CPD policy outlines the types of use of force incidents that require the

completion of a Tactical Response Report (“TRR”). Theoretically, officers are supposed to

enter information in a TRR justifying the use of force to superiors. In practice, officers

provide little information about uses of force in these reports, and almost none of the

detail necessary to evaluate whether the use was appropriate. The TRR format further

encourages the use of boilerplate language by abusive officers, as described below.

       135.   TRRs are systematically approved by supervisors without meaningful

review. Although CPD policy requires a supervisor to respond to the scene and conduct




                                              65
  Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 66 of 127 PageID #:3980




investigations of every use of force, including non-shooting uses of force, the DOJ found

that supervisors rarely do so.

       136.   Sergeants reviewing instances of use of force are not required to investigate

whether the force used in a given situation was reasonable or lawful or whether policies,

equipment, or training could be modified or augmented to prevent future uses of force.

       137.   Supervisors are not held accountable for failures to report the misconduct of

their subordinates. As a result, supervisors regularly refuse to accept complaints of officer

misconduct reported by community members. CPD supervisors themselves also

consistently fail to submit the required paperwork relating to use of force incidents.

       138.   Unsurprisingly, as a result of this failed system, a CPD supervisor never

found an officer’s use of force unjustified in any of the thousands of use of force reports

submitted between 2005 and 2015.

       139.   Given the lack of effective review or discipline, officers often use the same or

similar language to justify their use of force. As the DOJ determined: “We saw many

instances where officers justified force based on a boilerplate description of resistance that

provides insufficient specificity to understand the force used or resistance encountered.”

The CPD regularly accepts such insufficient documentation without question, even when

an officer’s use of force is suspect or gives rise to a formal complaint.




                                              66
  Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 67 of 127 PageID #:3981




       140.   Overall, the boilerplate reports and omissions in required paperwork and

utter lack of supervisor investigation pertaining to officer uses of force result from the

City’s failure to provide adequate discipline, supervision, and oversight within the CPD.

       141.   The City’s police accountability structures further contribute to the CPD’s

code of silence.

       142.   The CPD has a multi-tiered system for reviewing misconduct allegations.

IPRA, which is formally external to the CPD, serves as the intake agency for all

complaints of police misconduct. IPRA is led by a chief administrator, who is appointed

by the mayor and confirmed by City Council. IPRA’s budget is also set by City Council.

The agency only has jurisdiction to investigate certain types of misconduct, including

allegations of excessive force, domestic violence, biased-based verbal abuse, coercion,

weapons discharges, and deaths in custody. Thus, IPRA handles roughly 30% of officer

complaints. The majority are referred to CPD’s Bureau of Internal Affairs (“BIA”), which

handles investigations related to officer-involved criminal conduct and various rule

violations. BIA assigns some misconduct complaints to district commanders for

investigation. Chicago also has a Police Board made up of nine private citizens appointed

by the Mayor with the City Council’s consent. The Police Board is not an investigatory

body, but finalizes CPD disciplinary decisions both by presiding over evidentiary

hearings and resolving discipline disputes between IPRA and the Superintendent.


                                              67
  Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 68 of 127 PageID #:3982




       143.   Police misconduct investigations by IPRA and BIA investigators serve to

legitimate police abuse and immunize officers from discipline, while offering the pretense

that police misconduct is being investigated by the City. Despite their knowledge of the

widespread operation of the code of silence in the CPD, neither BIA nor IPRA effectively

disciplines officers who conceal the misconduct of other CPD employees.

       144.   The DOJ investigation determined that “IPRA and BIA treat such efforts to

hide evidence as ancillary and unexceptional misconduct, and often do not investigate it,

causing officers to believe there is not much to lose if they lie to cover up misconduct.” In

this vein, investigators “employ a higher standard to sustain claims against officers for

making false statements . . . and they rarely expand their investigations to charge accused

and witness officers with lying to cover up misconduct.”

       145.   These agencies also systematically fail to collect all available evidence in

investigations or to determine whether officers’ stories match the evidence. Investigators

do not review investigative records to ascertain whether officers who are witnesses to

potential misconduct have lied in police reports or whether supervisors have approved

reports without ensuring their veracity.

       146.   From 2011 to 2016, only 98 Rule 14 charges were sustained against officers.

In only one of those cases did IPRA initiate Rule 14 charges against an officer who had

witnessed and was concealing another officer’s misconduct.


                                              68
  Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 69 of 127 PageID #:3983




       147.   The Laquan McDonald case is emblematic of BIA’s and IPRA’s willingness

to ignore Rule 14 violations. Neither BIA nor IPRA pursued Rule 14 charges against any

of the officers who witnessed the shooting and wrote reports that were inconsistent with

what actually happened.

       148.   The City has also failed to take appropriate corrective measures or

disciplinary action against CPD officers who intimidate potential complainants and

witnesses. This includes a refusal to investigate officers who file false assault and battery

charges against the victims of, and witnesses to, police abuse.

       149.   Further eroding transparency in use of force investigations, the City of

Chicago has failed to take sufficient corrective and disciplinary action to ensure that CPD

officers do not tamper with dash- or body-cameras to conceal video and audio evidence of

police misconduct. According to a January 2016 CPD report, in 80 percent of the CPD’s

dash-cameras, the audio functionality either failed to work or had been tampered with.

Officers were found to have regularly damaged antennae, hidden microphones in squad

car glove compartments, or removed microphone batteries. Yet investigators rarely

investigate these incidents, and the CPD lacks any policy directly providing that officers

who intentionally fail to use their body-cameras will be subject to discipline.

       150.   The Chicago Police Board, too, advances the code of silence and ensures the

inadequate discipline of CPD officers. In certain cases—including those in which the


                                              69
  Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 70 of 127 PageID #:3984




Superintendent has recommended termination of an officer, suspension of over one year,

or suspension of a supervisor for over 30 days—the Police Board is responsible for

reviewing and determining discipline. But the Police Board’s review suffers from various

structural deficiencies, including:

          a. the Board’s reliance on a convoluted hearing process in which officers

              conduct hearings and subsequently provide the Board with a second-hand

              record of the hearing;


          b. the prohibition against the Board’s access to an accused officer’s complete

              complaint and disciplinary file, notwithstanding the fact it is permitted full

              access to the officer’s “complimentary” history;


          c. the City’s failure to provide sufficient training for Board members and

              hearing officers; and


          d. the poor quality and untimely nature of the cases brought before the Board

              due to deficiencies in the underlying investigations.


       151.   The Police Board’s structural deficiencies have exacerbated the City’s failure

to hold officers accountable for misconduct and have thereby contributed to the CPD’s

systematic use of unreasonable force. Even absent these systemic deficiencies, the scope

of the Board’s review does not include the countless cases in which officers were


                                             70
  Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 71 of 127 PageID #:3985




incorrectly determined not to have committed the alleged misconduct and, accordingly,

fails to address the broader defects in the City’s monitoring and discipline processes.

       152.   Recent changes to the City’s accountability structures do not address the

pattern and practice of constitutional violations alleged herein.

       153.   In October 2016, the City passed an ordinance to replace IPRA with what it

now calls the Civilian Office of Police Accountability (COPA). But COPA, like IPRA

before it, lacks independence from City Hall. The mayor controls the selection,

appointment, and removal of the agency’s chief administrator. COPA requires City

approval to retain outside counsel. COPA’s jurisdiction, while expanded from that of

IPRA, does not include serious issues of police misconduct, including the ability to

investigate allegations of sexual assault by police officers.

       154.   The DOJ found that the City’s proposed reforms, including COPA, did “not

sufficiently address many of the problems we discovered in the City’s deeply flawed

investigative system.” COPA’s serious flaws include but are not limited to: a deep

uncertainty over whether the proposed budget will support existing investigative duties

and the agency’s expanded obligations, reliance on mediation for many serious cases, and

a lack of independence despite structural reforms.




                                              71
  Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 72 of 127 PageID #:3986




       155.   Most importantly, because none of the reforms address the flawed culture of

accountability observed under IPRA, “COPA’s expanded investigative authority simply

exacerbates these investigative problems.”

       156.   The DOJ concluded that the City had to implement “more than a name

change to repair the broken trust that surrounds this investigative agency, particularly

since most residents remember the last time the City employed this same rebranding

strategy eight years ago when it replaced OPS with IPRA . . . . [T]he systemic and

entrenched nature of the deficiencies we identified cannot be remedied by these reforms

alone.”

              3. The City Maintains Specific Investigative Policies and Practices Under
                 Which Officers Know They Can Commit Misconduct with Impunity.

       157.   Consistent with its flawed disciplinary practices described above, the City

maintains a set of investigative policies that allow officers to perpetrate excessive force

with impunity. In this way, the City has ratified the code of silence.

       158.   The City of Chicago impedes the investigation of police misconduct by

requiring affidavits in support of complaints, prohibiting anonymous complaints, and

requiring that the name of the complainant be disclosed to the accused officer early in the

process. As the DOJ found, “given the code of silence within CPD and a potential fear of

retaliation, there are valid reasons a complainant may seek to report police misconduct

anonymously, particularly if the complainant is a fellow officer.”

                                              72
  Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 73 of 127 PageID #:3987




       159.   City policy allows CPD officers to wait 24 hours before making a statement

on a shooting, so that officers can have private, unrecorded conversations with fellow

officers, police leadership, and union staff in the interim between the use of force and

reporting process. The DOJ called this procedure “highly troubling,” for “[i]f false or

mistaken narratives justifying shootings are created during these private conversations

and advanced in reports and officer statements, it is exceedingly difficult for even well-

trained and diligent investigators to accurately evaluate whether the shooting was

justified.”

       160.   The DOJ confirmed that “[t]he possibility of officer collusion in this setting

is more than theoretical,” citing documented incidents of officer collusion in the 2014

Laquan McDonald shooting as well as in the 2016 shooting of Paul O’Neal. In the O’Neal

shooting, not only were rank and file officers recorded confirming with each other that

they all had the same perception of the event, but a CPD command official was also

recorded condoning the behavior.

       161.   Under City policy, investigators are prohibited from bringing Rule 14

charges based on a video unless an officer is allowed to view the video first and amend

any false or inconsistent prior statements, even if these amendments materially change

the officer’s prior statements.




                                             73
  Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 74 of 127 PageID #:3988




       162.    The City, as a matter of policy, will not investigate police misconduct

incidents that are more than five years old, absent authorization from the Superintendent.

This ban on investigation of older incidents of misconduct applies even to incidents that

include serious misconduct or that may establish a pattern of misconduct. The DOJ found

this practice particularly problematic given that “CPD’s culture and code of

silence…prevent disclosure of serious misconduct in a timely fashion.” As a matter of

policy, the City also destroys most evidence of police misconduct after five years. This

document destruction provision prevents the CPD from monitoring and tracking

historical patterns of officer misconduct.

       163.    As a result of these entrenched tenets of protectionism, officers know they

will face neither sanction nor discipline for their own misconduct or for concealing the

misconduct of others. As evidence of this, in the five-year period prior to the DOJ

investigation, the City investigated 409 police shootings and found only two were

unjustified.

       164.    In sum, the police code of silence—recognized by the federal government,

the Task Force, the mayor, a federal jury, and many police officers—was the driving force

behind much of the misconduct alleged in this Complaint. That code facilitated,

encouraged, and enabled the Defendant Officers to engage in abusive conduct without

discipline or intervention. They knew other officers would cover for them when they


                                              74
  Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 75 of 127 PageID #:3989




physically abused the individual named Plaintiffs. They also knew they would not be

subject to discipline for failing to report the misconduct of their colleagues.

       165.   The DOJ determined that the lack of meaningful investigation into the

majority of force incidents has “helped create a culture in which officers expect to use

force and not be questioned about the need for or propriety of that use. In this way, CPD’s

failure to adequately review officer use of force on a regular basis has combined with

CPD’s failure to properly train and supervise officers to perpetuate a pattern of unlawful

use of force within CPD.”

       166.   As a direct and proximate result of the CPD’s code of silence, and

inadequate disciplinary, monitoring and supervisory structure, and the City’s failure to

address these obvious shortfalls, CPD officers, including the Defendant Officers, have

violated and continue to violate the constitutional rights of those they are sworn to

protect.

       D. The City Fails to Adequately Train Chicago Police Department Officers.

       167.   At all relevant times, the CPD, as a matter of policy, practice and custom,

fails to adequately train its officers, including the Defendant Officers. This deliberate lack

of training on the use of force has resulted in the wholly foreseeable and widespread

violation of people’s rights, including the rights of the Plaintiff class. It has also resulted in




                                               75
  Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 76 of 127 PageID #:3990




the perpetuation of physical harm to individuals who have suffered electrocution, broken

bones, cuts, bruises, and even death, due to the City’s failings.

       168.   The CPD’s Education and Training Division provides peace officer training

for all law enforcement agencies in Illinois. Consequently, the systemic deficiencies

outlined here are replicated in training programs of police officers across the State.

       169.   The DOJ investigation found that the CPD does not provide officers with

appropriate direction, supervision, or support to ensure that policing is lawful and

effective. This failure to train pervades all aspects of CPD training, from training of

recruits at the Academy and in the field to in-service training for experienced officers.

       170.   Of particular relevance to the violations alleged here, the CPD has failed to

institute training to address the racial bias that permeates the CPD and influences the

decision-making of its officers. Chicago is famously lauded as one of most diverse cities in

the world—and also one of the most segregated along racial and ethnic lines. Yet, the

CPD’s training does nothing to effectively equip CPD officers with the knowledge and

insight necessary to understand and protect communities that may look very different

from their own. CPD lacks effective training related to implicit and explicit bias, cultural

competency and awareness, procedural justice, ethics, community dignity, community

perceptions of the police in Chicago, and the effect of racial and ethnic segregation on

Chicago’s communities. Effective training on these and other related topics, when


                                              76
  Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 77 of 127 PageID #:3991




accompanied by concrete reforms to problematic policies and practices, has been found to

reduce uses of force in other jurisdictions.

       171.   Training in the CPD Academy does not instill new recruits with adequate

knowledge of constitutional policing. The Academy provides recruits with 1,000 hours of

training on various topics but pays little attention as to whether the content is being

effectively delivered or if the training matches recruits’ needs. The DOJ noted that

Academy training lacked detail and there was little attempt to engage recruits with the

content of the lessons. One training supervisor described Academy training as “check the

box training, meaning that the emphasis is on making a record of having provided

training as opposed to actually providing effective instruction.”

       172.   Training materials are outdated and fail to integrate evolving legal

standards or departmental policies. The DOJ noted that use of force trainings for officers

relied on a video made 35 years ago, before several key Supreme Court decisions that

changed the legal standards for evaluating the reasonableness of use of force.

       173.   Many recruits leave the Academy without learning key lessons needed to

ensure constitutional policing. The DOJ asked several officers to articulate when a use of

force would be justified. Only one out of six even came close to stating the proper

standard.




                                               77
  Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 78 of 127 PageID #:3992




       174.   Deficient training makes it impossible for the CPD to identify which recruits

need further training and which recruits should be dismissed from the force because they

are unable to police constitutionally or effectively. This is demonstrated by the fact that

Academy attrition rates are close to zero, far below the average levels at police academies

across the country.

       175.   Similar to training in the Academy, Field Training for recruits is also

deficient. The DOJ investigation found that the CPD Field Training Program “actively

undermines, rather than reinforces, constitutional policing.”

       176.   CPD officials interviewed by the DOJ confirm the weaknesses of Field

Training. Officials described the program as a “hot mess,” “terrible,” and simply “warm

butts in seats.”

       177.   The Field Training Program is understaffed. There are not enough Field

Training Officers (“FTOs”) to observe and provide instruction or to develop an effective

rapport with officers in the field. While the CPD has a goal of having 150 available FTOs,

the DOJ Findings Report estimates that the number of currently available FTOs is

between 60 and 75. This understaffing leads to placing recruits on patrols without a FTO

prior to the completion of the Field Training Program. The DOJ described this practice as

“dangerous” and stated that it “demonstrates CPD’s disregard of the training necessary

for new officers to do their jobs safely, effectively, and lawfully.”


                                               78
  Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 79 of 127 PageID #:3993




       178.   Furthermore, relevant qualifications such as leadership, mentorship, and

instructional skills are not considered when selecting new FTOs. An officer’s disciplinary

record will not bar an officer from being an FTO unless it resulted in a suspension of

longer than seven days in the past year or if there were three or more suspensions in the

past five years. Once FTOs are in place, they are never evaluated or held accountable for

the success or failure of their training. There is neither regular auditing of the Field

Training Program nor solicitation of feedback from recruits about what aspects of Field

Training can be improved.

       179.   In-service training is similarly inadequate. After the Academy, officers are

not required to participate in any annual live training. In-service training is only offered

sporadically and consists largely of reactive trainings, videos, or e-learning online courses.

The DOJ reported that one officer summed up the entire in-service training program as

“Watch a Video.” CPD supervisors also acknowledged to the DOJ that officers do not pay

attention to the video or e-learning trainings and that they were generally ineffective.

       180.   There is no regular in-service training refreshing officers on important basic

skills, such as when deadly force is justified. Officers reported to the DOJ that after they

left the Academy they were never required to retrain on any basic skills: “[I]nterviews

were unanimous in their belief that the lack of continuing training has a direct connection

to the improper use of force in patrol and other field assignments.”


                                              79
  Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 80 of 127 PageID #:3994




       181.   In-service training also fails to teach officers about changes in technology,

the law, community expectation, Department policies, or national police practices.

       182.   The in-service training that is provided is ad-hoc, disorganized and reactive

to the latest crisis. For example, when the CPD implemented training around

Investigatory Stop Reports in order to resolve an ACLU lawsuit, officers found the

training to be inconsistent, contradictory, and confusing. It focused on how to fill out the

required forms but utterly failed to address the broader context of constitutional policing

and how to effectively and lawfully conduct stops, searches, and arrests.

       183.   The CPD’s Education and Training Division lacks the staff and resources to

ensure that training is effective. The Division is understaffed and instructors are not

selected based on skills or qualifications. The physical space used for training is in

disrepair. Training equipment is old and breaks frequently. The expert retained by the

DOJ found the shooting range at the Academy to be “exceptionally substandard.”

II.    THE CITY OF CHICAGO AND THE CHICAGO POLICE DEPARTMENT’S
       POLICY AND PRACTICE OF EXCESSIVE FORCE OVERWHELMINGLY AND
       DISPARATELY IMPACTS MEMBERS OF THE BLACK AND LATINX
       COMMUNITIES.

       184.   There are deep disparities in who is targeted by the CPD under the City’s

use of force policies and practices. These statistical inequities are not academic; they are

due to explicit and implicit biases on the part of the CPD and a failed system of training,

monitoring, and accountability that encourages the excessive and discriminatory use of

                                              80
  Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 81 of 127 PageID #:3995




force. Their result is that the City’s Black and Latinx communities—adults and children—

incur serious, physical harm at the hands of police officers at overwhelmingly higher rates

than non-Black, non- Latinx individuals in the City.

       185.   Racial discrepancies in use of force have increased substantially over the last

decade. The proportion of CPD’s uses of force against Black people crept upward between

2005 and 2015, even as the Black population of Chicago fell relative to other groups.

       186.   These racial inequities are not only found in majority-Black neighborhoods

on the South and West Sides of Chicago. Looking at data from 2013 to 2015, after the

CPD’s district realignment, of the five police districts with the highest rates of force

against Black people, four are majority-white districts. Black people are only 1 percent of

the population of the Jefferson Park district on the far Northwest Side of Chicago, but

they make up 14 percent of the CPD’s use of force cases against adults in that district.

Similarly, Black residents are just 9 percent of the population in the Near North district,

but make up nearly 60 percent of adult uses of force by the CPD.

       187.   Disparate uses of force are not restricted to majority-minority communities

with higher crime rates. Black people are also subjected to force at higher rates in low-

crime neighborhoods. The five police districts with the highest rates of force against

Blacks per resident from 2013 to 2015 include the four police districts with the lowest

murder rates in the city.


                                              81
  Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 82 of 127 PageID #:3996




       188.   Young Black men are particularly likely to bear the brunt of police violence.

According to 2010 census data, Black men between the ages of 20 and 34 comprise 3

percent of the population of Chicago, but were nearly 40 percent of those subject to a CPD

use of force between 2005 and 2015. On an annual basis, Black men between the ages of 20

and 34 are subjected to force at a rate of 18 incidents per 1,000 residents. White men in the

same age range, in contrast, experience force at a rate of roughly 1.3 cases per 1,000

residents.

       189.   Racial disparities exist in the most serious types of CPD violence. Black

people made up 75 percent of those who were shot at by the CPD between 2005 and 2015,

and Latinxs comprised 16 percent of CPD shootings. Whites were targets of only 6 percent

of CPD shootings. Black people in the City of Chicago were shot at by police more than

twelve times as often as whites during the same time period.

       190.   Black people in Chicago were also the subjects of more than three quarters

of all CPD Taser uses. The CPD reported using Tasers on Black people nine times more

often than they used Tasers on whites between 2005 and 2015. Latinxs were also a higher

percentage of Taser victims—subject to 14 percent of Taser uses, compared to whites, who

were the subject of 8 percent of Taser uses.

       191.   In 2014, We Charge Genocide, a grassroots, inter-generational effort to

center the voices and experiences of the young people most targeted by police violence in


                                               82
  Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 83 of 127 PageID #:3997




Chicago, prepared a report for the United Nations Committee Against Torture on the

state of the CPD. It described police-driven violence in the City as “endemic,” and

concluded: “Young people of color in communities across Chicago are consistently

profiled, targeted, harassed, and subjected to excessive force by the (predominantly

White) CPD—leaving far too many physically injured, killed, and emotionally scarred.”

       192.   Black and Latinx children are the subjects of 97 percent of all incidents

involving police use of force against young people. The CPD has reported that 83 percent

of the instances of police use of force against young people involved Black children and 14

percent involved Latinx children.

       193.   All these statistics reflect the lived reality expressed time and time again by

those in the community, including by the members of the organizational Plaintiffs.

III.   THE CITY OF CHICAGO IS INCAPABLE OF REFORMING ITSELF AND
       FEDERAL COURT OVERSIGHT IS THE ONLY MEANS OF ENSURING TRUE
       CHANGE TO THE CHICAGO POLICE DEPARTMENT.

       194.   In 2007, when the CPD’s Special Operations Unit was disbanded, the interim

superintendent of police, Dana Starks, said the CPD would more closely keep track of its

officers.

       195.   But it has repeatedly been unable and unwilling to do so. The CPD’s

disciplinary apparatus has undergone multiple changes over the decades, with little

actual improvement in accountability. Each of these changes has occurred in the wake of


                                              83
  Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 84 of 127 PageID #:3998




public outcry over the City’s abusive and discriminatory law enforcement practices. But

each set of reforms has failed to alter the deep-seated policies, practices, and culture of

discriminatory police violence outlined in this Complaint.

       196.    This history of unsuccessful reforms makes clear that the CPD is incapable

of policing itself.

       197.    The City created the Office of Professional Standards (OPS) in 1974, in

response to public concerns over CPD internal investigations of police abuse. But OPS

lacked any independence from the outset. OPS was headed by a chief administrator who

was under the police department’s jurisdiction, appointed by the mayor, and vulnerable

to pressure by the police union. OPS investigations were characterized by a total lack of

transparency and effectiveness.

       198.    OPS, under each of its leaders, lacked subpoena power, publicized little

about its investigations, and made no effort to track trends and patterns in police abuse.

The burden remained on the complainant to prove allegations of misconduct against

police. Investigations took years, if they happened at all. OPS rarely sustained complaints

of police brutality.

       199.    Not only was OPS ineffective, it engaged in the wholesale concealment of

police abuse. Most famously, OPS participated in the cover up of the Burge scandal. It

suppressed evidence of police torture for months, while Burge remained on the force.


                                              84
  Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 85 of 127 PageID #:3999




       200.    OPS also failed to hold accountable officers who engaged in quotidian

displays of abuse and misconduct. In 1999, two innocent youths, LaTanya Haggerty and

Robert Russ, were killed by police. Neither were armed. The officer who shot Russ got a

mere 15-day suspension. In 2002, Officer Jerome Finnegan, who had by that time amassed

more than 70 citizen complaints (all of which were unsustained), was accused of beating a

Chicago firefighter and threatening to put drugs on him. OPS failed to investigate him,

and continued to turn a blind eye to his misconduct until federal prosecutors indicted

Finnegan for criminal offenses. In 2004, a female university professor was beaten by

Officer James Chevas, an officer with more than 50 complaints filed against him. The

woman was charged with aggravated battery while OPS cleared Chevas of wrongdoing.

A federal jury found otherwise, and held the city liable for battery and malicious

prosecution.

       201.    In 2007, the City established IPRA as a supposed solution to OPS’s failings

and in response to a lack of public faith in the Department’s ability to address police

misconduct. IPRA was implemented in the wake of a spate of police shootings and

unchecked brutality, including Chicago Police Officer Anthony Abbate’s violent beating

of a female bartender captured on videotape. IPRA, like OPS before it, was intended to

counter decades of complaints of biased and incompetent investigations into police

misconduct.


                                             85
  Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 86 of 127 PageID #:4000




          202.   As the DOJ investigation found, IPRA was but a continuation of OPS. It had

a strong institutional bias and organizational culture that promoted the protection of

police.

          203.   IPRA, like OPS, has failed to consider individual officers’ prior misconduct

in investigating charges. IPRA, like OPS, has failed to investigate patterns of officer abuse

city-wide. It has countenanced false reports by officers, refused as a matter of practice to

sustain complaints despite clear evidence of officer misconduct, refused to investigate

officers who covered up the misconduct of fellow officers (including the officers who

covered up the Laquan McDonald shooting), never recommended the termination of on-

duty officers who unlawfully shot citizens, and like OPS, maintained a deep institutional

bias in favor of police.

          204.   Now, in the wake of the Laquan McDonald shooting and cover-up and

subsequent DOJ investigation, the City has offered COPA and other reform gestures in

response to public pressure and the threat of federal oversight. But COPA has serious

flaws, as outlined above. And the City has proven that it lacks the political will to address

its pattern of excessive and discriminatory use of force, or follow through on its promises

of reform after political crisis or imminent threat of federal oversight subsides.

          205.   The history of the City of Chicago’s response to the McDonald shooting is

illustrative of the municipality’s unwillingness to confront systematic police abuse.


                                                86
  Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 87 of 127 PageID #:4001




       206.   After the shooting, the City issued a false press release and defended it as

justified. It thereafter suppressed the video footage of McDonald’s death for more than a

year, despite the fact that it showed CPD Officer Van Dyke unloading 16 shots into 17-

year old McDonald – including at least 14 while he lay on the ground – without

cause. The City, in fact, actively opposed the public dissemination of the video. When a

Cook County judge eventually ordered its release, the video confirmed not only that the

shooting was unlawful, but that City officials, including the Superintendent of the CPD,

the City’s Law Division, and the Mayor’s Office, as well as officers on the scene at the

time of the shooting, had deliberately concealed Van Dyke’s misconduct by issuing false

police and media reports.

       207.   Yet, even after the video went public, and in the midst of widespread

protests and national scrutiny, the mayor continued to deny there were systemic

problems in CPD’s use of force. Emanuel claimed McDonald’s death was the act of a “bad

apple,” and maintained publicly that he did not support a federal investigation of the

police force. He eventually reversed course and admitted systemic problems, including

the continued existence of the police code of silence, but only in response to public

pressure and intense media scrutiny calling for independent oversight.

       208.   Upon the release of the 2017 DOJ Findings Report, Mayor Emanuel finally

conceded that there had been decades of complaints regarding misconduct by CPD


                                             87
  Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 88 of 127 PageID #:4002




officers. He said that the DOJ Findings Report was “a moment of truth for the city,” and

repeated pledges for reform. Mayor Emmanuel signed an “Agreement in Principle” with

federal officials in January 2017 to commit to negotiate a consent decree, culminating in

the appointment of a federal monitor.

       209.   But the City continues to maintain and enable a deep-seated culture of

denial and violence in the CPD that is resistant to reform. In recent months, with the

change in the federal administration, the Mayor has retreated from his prior

commitments. He now contends the City does not need federal court oversight, and in

fact, the mayor’s aides have stated that Emanuel never sought judicial oversight of the

CPD. At the same time, newly-elected Fraternal Order of Police President Kevin Graham,

a patrol officer with the CPD, has disagreed publicly with the DOJ Findings Report, and

Emanuel’s erstwhile pledges of reform.

       210.   Time and again, the City has revealed that it is institutionally unable to end

its years-long practice of civil rights violations. Federal judicial intervention is the only

means by which the rights of the Plaintiffs will be vindicated.

       211.   It is also clearly justified. Community members, Illinois stakeholders and

federal officials have all acknowledged that the CPD engages in a pattern and practice of

unconstitutional force, and that a consent decree and federal court oversight are necessary

to address the CPD’s systemic deficiencies and constitutional abuses.


                                               88
  Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 89 of 127 PageID #:4003




         212.   Superintendent Eddie Johnson admitted that some of the findings in the

DOJ Report were “difficult to read” and that the Department “need[s] to do better.” He

acknowledged that he is “realistic about the fact that there is much, much, much more

work that needs to be done” in making reforms to the department.


         213.   Zachary Fardon, who served as U.S. Attorney for the Northern District of

Illinois when the DOJ initiated its investigation of the CPD and released its report, issued

an “Open Letter” on March 13, 2017, encouraging the City to enter into a consent decree

in order to address “the systemic deficiencies in training, supervision and accountability”

within the CPD. He stated that a consent decree with an independent monitor was “the

only way” to eradicate the system-wide problems within the CPD.


         214.   Upon the conclusion of the DOJ investigation in January 2017, former U.S.

Attorney General Loretta Lynch announced that the CPD had a pattern of

unconstitutional force, “largely attributable to systemic deficiencies within CPD and the

city.”


         215.   Christy Lopez, a former DOJ attorney who helped lead that investigation

stated in early June 2017 that she had “never seen a department that screams out for a

consent decree more than Chicago.”




                                              89
  Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 90 of 127 PageID #:4004




       216.   Vanita Gupta, the former head of the DOJ’s Civil Rights Division, declared

that the City of Chicago must implement broad reforms via a consent decree overseen by

the federal courts to remedy "deep and long-standing" policing concerns in Chicago.


       217.   And Illinois Attorney General Lisa Madigan has just called for “enforceable”

reform to the CPD, which she states requires a court-ordered consent decree.


       218.   Because of the City’s intrinsic inability to reform itself, court oversight is the

only solution to the longstanding problems of police violence.


IV.    VIOLATIONS OF THE INDIVIDUAL PLAINTIFFS’ RIGHTS BY THE
       DEFENDANT OFFICERS.

       219.   The rights of the individual named Plaintiffs were violated by the Defendant

Officers as part of the CPD’s pattern and practice of discriminatory policing, excessive

force, failure to train, monitor and supervise, and the pervasive code of silence, as

outlined above. As a direct result of the policies described herein, these officers were

encouraged and led to believe that they could brutalize each of the named Plaintiffs with

impunity. They knew that their fellow officers, who observed the abuse, would not report

them or otherwise intervene to stop them from harming the individual named Plaintiffs.

The City of Chicago’s policies and practices were the moving force behind the alleged

misconduct.

       A. Immanuel Campbell


                                               90
  Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 91 of 127 PageID #:4005




      220.   On the evening of July 9, 2016, around the intersection of Roosevelt Road

and Michigan Avenue, Mr. Campbell was engaged in a peaceful demonstration, the goal

of which was to bring attention to the topic of police misconduct in Chicago.

      221.   During the demonstration, Mr. Campbell and other participants were

approached by Chicago Police officers, including Defendants Coriell, Ostrowski,

McGuire, and Boylan.

      222.   While Mr. Campbell stood unresisting with hands at his sides, these officers

pushed him into a crowd of other officers and then to the ground. They physically beat

him. The Defendant Officers had no grounds to use force on Mr. Campbell. At no time

did Mr. Campbell commit any crime, or assault or threaten to assault the officers.

      223.   The Defendant Officers then arrested Mr. Campbell without probable cause

to cover up the excessive force they used during the peaceful demonstration. They

handcuffed Mr. Campbell, took him to the police station, and kept him in custody for

several hours.

      224.   At the police station, Mr. Campbell’s cell phone was seized; it was not

released by the police for several weeks, and then only upon an order issued by the

Circuit Court of Cook County. Upon information and belief, during its extended seizure,

Mr. Campbell’s phone was unlawfully searched by one or more Defendant Officers,




                                            91
  Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 92 of 127 PageID #:4006




including by Defendant Stanley and at the behest of Defendant Roman. The Defendant

Officers failed to obtain a warrant to seize and search Mr. Campbell’s phone.

       225.   The Defendant Officers charged Mr. Campbell with a city ordinance

violation of obstruction of traffic by a non-motorist, as well as a misdemeanor offense of

resisting arrest. These charges were wholly unfounded. Yet, as a result, Mr. Campbell

faced a sentence of up to 364 days in jail and was forced to defend himself in a court of

law.

       226.   Mr. Campbell thereafter received medical treatment at Carle Hospital in

Urbana, Illinois on July 11, 2016 as a result of the Defendant Officers’ abuse. He was

diagnosed with and treated for multiple contusions that he sustained during his

encounter with the Defendant Officers.

       227.   On January 17, 2017, all charges against Mr. Campbell were dismissed in a

manner indicative of his innocence. Nevertheless, Mr. Campbell, a member of the

University of Illinois football team, was let go from the team as a result of the false arrest.

       228.   Mr. Campbell was subjected to humiliation, public ridicule, retaliation, and

embarrassment as a result of the Defendant Officers’ actions. Mr. Campbell regularly

participates in mental health therapy sessions to deal with the trauma he suffered at the

hands of the Defendant Officers.




                                               92
  Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 93 of 127 PageID #:4007




       229.    Mr. Campbell was harmed by the Defendant Officers as they were acting in

accordance with the City’s policies and practices of discriminatory policing, excessive

force, inadequate discipline and training, and in furtherance of the code of silence, as

described above.

       230.    Mr. Campbell was subjected to unlawful arrest and excessive force in large

part because he was a Black man in the City of Chicago, and because he chose to

peaceably attend a protest against the use of police excessive force targeted at Black

individuals.

       231.    The location in which Mr. Campbell was abused, the South Loop area of

Downtown, is in the 1st District, which has a population that is 21 percent Black, but in

which Blacks comprise 66 percent of all adults subjected to force between 2013 and 2015.

Black adults in the district were subject to force at a rate of about 6 per 1,000 residents—

seven times the rate of white people—from 2013 to 2015. Young Black men were subject to

force in that period at an estimated rate of 21 incidents per 1,000 residents per year. Thus,

a young Black man has a roughly 19 percent chance of having forced used on him over a

ten-year span. Blacks also make up 75 percent of those detained in formal investigatory

stops in that district. From January 2016 to March 2017, Black adults were stopped at a

rate of about 88 times per 1,000 residents, or more than 11 times the rate of white people.




                                              93
  Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 94 of 127 PageID #:4008




       232.   The incident involving Mr. Campbell took place at the corner of four police

beats (114, 123, 131 and 132). Between 2013 and April 2016, 202 individuals were subject to

force in these beats—122 of them were Black. There were also nine Taser uses in that time

by the CPD, and six of them were against Black subjects.

       233.   The Defendant Officers who attacked Mr. Campbell have a history of

misconduct. Since joining the CPD, Defendant McGuire has been accused of misconduct

on at least 14 separate occasions and required to justify his use of force to his superiors on

at least 5 occasions; Defendant Coriell has been accused of misconduct on at least 7

separate occasions and required to justify his use of force on at least 3 occasions;

Defendant Ostrowski has been accused of misconduct on at least 2 occasions and required

to justify his use of force on at least 4 occasions; Defendant Roman has been accused of

misconduct on at least 9 separate occasions, and required to justify his use of force on 5

occasions; Defendant Stanley has been accused of misconduct on at least 5 occasions and

required to justify his use of force on at least 6 separate occasions; and Defendant Boylan

has been accused of misconduct on at least 2 occasions and required to justify his use of

force on 8 separate occasions. The misconduct complaints against these Defendants

include allegations of unnecessary use of force while on duty. Yet the Defendant Officers

have directly benefited from the City’s policies and practices of granting impunity to




                                              94
  Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 95 of 127 PageID #:4009




officers who commit misconduct. None of the Defendant Officers has ever been

disciplined by the CPD for use of force.

       B. Rubin Carter

       234.   On April 8, 2017, Plaintiff Rubin Carter was visiting the West Town

neighborhood of the City of Chicago. Mr. Carter, a resident of Forest Park, Illinois, often

frequented that Chicago neighborhood, which is where his cousin resides.

       235.   At about 11 p.m., at the corner of Rockwell Street and Chicago Avenue, Mr.

Carter was stopped by CPD Officers Miguel Villanueva and Josue A. Ortiz. Defendants

Villanueva and Ortiz shot Mr. Carter repeatedly with a Taser gun in his stomach and

chest. Defendant Ortiz continued to tase Mr. Carter as he lay on the ground in

excruciating pain. The Defendant Officers had no grounds to discharge the Taser into Mr.

Carter. At no time did Mr. Carter commit any crime, or assault or threaten to assault the

officers.

       236.   After being tased, the Defendant Officers arrested Mr. Carter without

probable cause and charged him with two counts of aggravated assault on a peace officer.

These charges were unfounded.

       237.   Defendant Officers Villanueva and Ortiz authored police reports that falsely

stated Mr. Carter posed a physical threat to the officers. Mr. Carter posed no such threat

and was breaking no laws when the Defendant Officers repeatedly attacked him.


                                             95
  Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 96 of 127 PageID #:4010




       238.   As a result of the Taser attack Mr. Carter suffered serious pain and an

exacerbation of a pre-existing heart condition. He required medical care at Norwegian

American Hospital, where he was brought by the Defendant Officers after his false arrest.

Mr. Carter was also subjected to humiliation, public ridicule, and embarrassment as a

result of the Defendant Officers’ actions

       239.   Despite the fact that the Taser attack was unwarranted and the summary of

the incident in Mr. Carter’s arrest reports entirely fabricated, the Defendant Officers’

supervisors signed off on the arrest, approving the officers’ misconduct. Defendant

Villanueva failed to report Defendant Ortiz’s misuse of the Taser gun.

       240.   On June 13, 2018, Mr. Carter was acquitted of all charges against him. Prior

to his acquittal, however, Mr. Carter was forced to defend himself in a court of law

against the false charges levied against him by the Defendant Officers. This subjected Mr.

Carter to a sustained period of anxiety and stress.

       241.   Mr. Carter was harmed by the Defendant Officers as they were acting in

accordance with the City’s policies and practices of discriminatory policing, excessive

force, and inadequate discipline and training, and in furtherance of the code of silence, as

described above.

       242.   Mr. Carter was stopped and tased in large part because he was a Black man

in the City of Chicago. At the time of the attack on Mr. Carter, the Defendant Officers


                                              96
  Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 97 of 127 PageID #:4011




were deployed in Beat 1211 in the 12th district of Chicago, on the Near West Side. Use of

force data shows that Black people, who make up 18 percent of residents in the 12th

district, comprise 52 percent of the individuals subject to police force between 2013 and

2015. Young Black men are subject to force roughly three and a half times as often as

young white men, even though there are more than twice as many white residents of the

district. Overall, young Black men have an estimated 9 percent chance of being subject to

force over a ten year period. Black people in the 12th district are also subject to a disparate

rate of investigatory stops by police—they make up 49 percent of all investigative stops,

and are stopped at ten times the rate of their white peers.

         243.   Defendant Ortiz, who attacked Mr. Carter, has a long history of misconduct.

Since joining the CPD, he has been accused of committing misconduct, including

excessive force and unnecessary physical contact, on at least 24 occasions. He has been

required to justify his use of force to his superiors on at least 16 occasions. Yet, Defendant

Ortiz has directly benefited from the City’s policies and practices of granting impunity to

officers who commit misconduct. He has never been disciplined by the CPD for use of

force.

         C. Chante Linwood

         244.   On April 3, 2016, Chante Linwood was visiting the Gold Coast

neighborhood with friends, including Plaintiff Rachel Jackson, with plans to attend a club


                                              97
  Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 98 of 127 PageID #:4012




on Division Street. Ms. Linwood is a Chicago resident who works as a popular deejay,

and is a mother of two young children. At the time of the incident she was pregnant with

her second child.

      245.   Ms. Linwood and her friends had plans to investigate the space at the club

for possible future deejaying opportunities. They had been told by others—current DJs at

the club—to stop by, that their names would be on the club’s entrance list, and that their

entrance fee would be paid.

      246.   When Ms. Linwood and her friends attempted to enter the club they were

refused entrance for improper footwear. Though their names were on the list, the security

guard at the door was aggressive and told them they “would never get into” the club. Ms.

Linwood and her friends subsequently left the doorway of the establishment, and stood

on the adjoining public sidewalk. The security guard then told them to get off the

sidewalk, and called over officers with the CPD.

      247.   Since the early 2000’s, the City of Chicago and its police officers have

worked in conjunction with clubs and lounges in the Downtown and Near North districts

to discourage Black and Latinx young adults from attending the entertainment areas in

those communities. In furtherance of this effort, business owners and the police have

colluded to allow bouncers to engage in racial profiling of potential guests, and to




                                             98
  Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 99 of 127 PageID #:4013




aggressively remove Black and Latinx adults from entrances to clubs. Ms. Linwood was

subjected to this racist policy of exclusion.

       248.   Ms. Linwood was then detained by Chicago Police Sergeant Lawrence Gade

Jr. and Officer John Lavorata. Without cause, the Defendant Officers performed an

emergency takedown of Ms. Linwood, slamming her into a building on Division Street,

and pulling her hair back from her head. The Defendant Officers shoved her into the

ground, and placed their knees on her back. Ms. Linwood screamed in pain during the

entire encounter. The Defendant Officers then placed handcuffs on her, and in the

process, wrenched her shoulders behind her back, causing her further pain.

       249.   As a result of the Defendants’ abuse, Ms. Linwood suffered severe shoulder

pain. She was unable to lift up her arms for days after the occurrence. Her injuries were

compounded by the fact that she suffers from fibromyalgia. She was also subjected to

humiliation, public ridicule and embarrassment as a result of the Defendant Officers’

actions.

       250.   Ms. Linwood was thereafter charged with resisting arrest and disorderly

conduct. These charges were filed by the Defendant Officers to conceal their own

misconduct in subjecting her to excessive force.

       251.   The Defendant Officers did not read Ms. Linwood her Miranda rights when

she was put under arrest. After being arrested, Ms. Linwood was taken into police


                                                99
 Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 100 of 127 PageID #:4014




custody and kept overnight in lockup. She was repeatedly searched by CPD and Cook

County jail lockup keepers, and forced to spend the night in cold cells, without a coat. For

hours, she was prohibited by lockup officers from calling her babysitter and informing

her she would not be home that night. A lockup officer who refused her request to use the

phone told her she had no business being at a club if she was a mother.

       252.   Ms. Linwood was harmed by the Defendant Officers as they were acting in

accordance with the City’s policies and practices of discriminatory policing, excessive

force, and inadequate discipline and training, and in furtherance of the code of silence, as

described above.

       253.   Ms. Linwood was subjected to excessive force because she was a Black

woman in the City of Chicago. The Defendant Officers attacked her within the Near

North Side, in the 18th District, which has one of the largest racial force disparities in the

City. The population of the 18th District is 9 percent Black, but Black people comprise 59

percent of adults subject to force in the district between 2013 and 2015. The ratio of uses of

force on Black people per Black resident of the district is over 19 times the ratio for whites.

In the 18th District, Black people are subject to force at an annual rate of roughly 9

incidents per 1,000 residents (based on data from 2013 to 2015). But this rate is

substantially higher for certain groups, particularly younger men and women like Ms.

Linwood.


                                              100
 Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 101 of 127 PageID #:4015




       254.   Since 2004, there have been 1,135 individuals subjected to police force in

four beats within the 18th District (1821, 1822, 1823, and 1824); 672 of these involved Black

subjects. There were also 48 Taser uses over the period in question, 31 of which involved

Black subjects.

       255.   Black individuals make up 76 percent of those subject to formal

investigatory stops in the 18th district; Black people overall were stopped about 146 times

per 1,000 residents between January 2016 and March 2017, which is 46 times the stop rate

for white people in the district.

       256.   The Defendants who attacked Ms. Linwood have long histories of

misconduct. Over the course of his career on the force, Defendant Gade Jr., a sergeant, has

been accused of misconduct, including unnecessary physical contact, illegal arrest, illegal

search, and discriminatory verbal abuse on the basis of race or ethnicity, at least 45 times.

He has been required to justify his use of force to his superiors at least 26 times.

Defendant Lavorata has been accused of misconduct at least 9 times, and required to

justify his use of force on 31 separate occasions. Yet, the Defendant Officers have directly

benefited from the City’s policies and practices of granting impunity to officers who

commit misconduct. They have never been disciplined by the CPD for use of force.

   D. Rachel Jackson




                                              101
 Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 102 of 127 PageID #:4016




       257.   On April 3, 2016, Rachel Jackson was visiting the Gold Coast neighborhood

with friends, including Plaintiff Chante Linwood, with plans to attend a club on Division

Street. Ms. Jackson is a lifelong Chicago resident who works as a 3rd grade teacher in the

Chicago Public School system. She is also a poet and playwright.

       258.   Ms. Jackson and her friends intended to investigate the space at the club for

possible future deejaying opportunities for Ms. Linwood. They had been told by others—

current DJs at the club—to stop by, that their names would be on the club’s entrance list,

and that their entrance fee would be paid.

       259.   When Ms. Jackson and her friends attempted to enter the club, her friends

were refused entrance by the club security guard for improper footwear. Ms. Jackson,

who was wearing appropriate attire, was told by that same guard that her “shoes may get

in” but she “would not.” Though Ms. Jackson’s and her friends’ names were on the list,

the security guard at the door was aggressive and told them they “would never get into”

the club.

       260.   Ms. Jackson and her friends subsequently left the doorway of the

establishment, and stood on the adjoining public sidewalk. The security guard then told

them to get off the sidewalk, and called over officers with the CPD.

       261.   Ms. Jackson, like Ms. Linwood, was subjected to the racist policy of

exclusion perpetuated by local club owners and the City of Chicago, as described above.


                                             102
 Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 103 of 127 PageID #:4017




       262.    Ms. Jackson was then stopped and detained by Chicago Police Sergeant

Lawrence Gade Jr. and Officer John Lavorata. Upon being called over by the club’s

security guard, one of the Defendant Officers shoved Ms. Jackson out of the way, and

started to abuse Ms. Linwood, as described above. Ms. Jackson saw her friend being

slammed into the wall and the ground by the Defendant Officers, and attempted to film

the incident with her phone. At that point, one of the Defendant Officers tried to block

Ms. Jackson from filming. When Ms. Jackson continued filming the Defendant Officers’

abuse, the Defendants slammed her into a wall, and handcuffed her.

       263.        Ms. Jackson was thereafter arrested without probable cause and charged

with resisting arrest and disorderly conduct. These charges were filed by the Defendant

Officers to conceal their own misconduct in subjecting her to excessive force. The

Defendant Officers did not read Ms. Jackson her Miranda rights when they subjected her

to false arrest.

       264.    As a result of the Defendants’ actions, Ms. Jackson incurred bruising and

abrasions, and significant pain. For days after the incident, she had marks and bruises on

her wrists from where the Defendant Officers subjected her to overly tight handcuffing.

She was also subjected to humiliation, public ridicule and embarrassment as a result of

the Defendant Officers’ actions.




                                               103
 Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 104 of 127 PageID #:4018




       265.   After being arrested, Ms. Jackson was taken into police custody and kept

overnight in lockup. She was forced to stay in cold cells, without a coat, and she was

unable to eat or sleep. She was repeatedly searched, and taunted and harassed by CPD

lockup keepers and employees of the Cook County Jail.

       266.   The charges against Ms. Jackson were eventually dismissed, in a manner

indicative of innocence.

       267.   Ms. Jackson was harmed by the Defendant Officers as they were acting in

accordance with the City’s policies and practices of discriminatory policing, excessive

force, and inadequate discipline and training, and in furtherance of the code of silence, as

described above.

       268.   Ms. Jackson was subjected to excessive force because she was a Black

woman in the City of Chicago. She was harmed in the same area of the City as Ms.

Jackson, which has significant racial disparities in the CPD’s uses of force and

investigatory stops, as described above.

       269.   The Defendants who attacked Ms. Jackson have long histories of

misconduct, as described above, but have never been disciplined, in accordance with the

City’s failure to hold accountable officers who commit misconduct.




                                             104
 Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 105 of 127 PageID #:4019




                             CLASS ACTION ALLEGATIONS

       270.   Pursuant to Rules 23(a) and 23(b)(2) of the Federal Rules of Civil Procedure,

the individual named Plaintiffs bring this action on behalf of themselves and a class

consisting of all persons who, since June 14, 2015, have been, or in the future will be,

subjected to the CPD’s use of force. Plaintiffs also seek relief on behalf of a sub-class of the

Black and Latinx members of the larger class. The Plaintiffs seek declaratory and

injunctive relief against the Defendants on behalf of the class.

       271.   Plaintiffs and the class members are similarly situated for the purpose of

asserting the claims alleged in this Complaint on a common basis.

       272.   A class action is the only practicable means by which the individual named

Plaintiffs and the class members can challenge the CPD’s use of force and its racially

discriminatory application. Many members of the class are without the means to retain an

attorney to represent them in a civil rights lawsuit. Moreover, many class members who

have been victimized by the CPD’s unconstitutional practices do not bring individual

claims for fear of retaliation and reprisals by CPD officers.

       273.   The class and subclass are so numerous that joinder of all members is

impractical. Plaintiffs estimate that over 3,500 people are subject to force by the CPD each

year. Between 2005 and 2015, the CPD used force on an adult approximately 42,500 times.

In 30,736 cases the subject was Black, and in 6,364 cases the subject was Latinx. There are


                                              105
 Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 106 of 127 PageID #:4020




approximately 895,000 Black residents and 786,200 Latinx residents in the City of Chicago,

so complaints lodged against the CPD indicate that thousands of Black and Latinx

Chicagoans have experienced excessive force. The class also includes a large number of

future class members, including non-resident visitors to the City of Chicago.

       274.    The declaratory and injunctive relief sought is common to all members of

the Plaintiff Class and common questions of law and fact exist as to all members of the

Plaintiff Class.

       275.    The Plaintiffs seek a declaration that the Defendants’ excessive force

practices and their racially discriminatory impact violate the constitutional law and state

law rights of the Plaintiff class members, and an injunction prohibiting the continued use

of excessive force and other racially discriminatory practices by the CPD.

       276.    These common legal and factual questions arise from the Defendants’

routine use of excessive force and other discriminatory police practices against Black and

Latinxs and other individuals within Chicago. The City’s policies are the proximate and

direct cause of each of the violations suffered by the individual Plaintiffs and class

members. The resolution of these legal and factual issues will determine whether all

members of the Plaintiff class are entitled to the relief they seek.

       277.    The questions of law or fact common to the class and subclass include, but

are not limited to, the following: (i) whether the City maintains a policy or practice of


                                              106
 Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 107 of 127 PageID #:4021




using excessive force, in particular against Black and Latinx residents of and visitors to

Chicago; (ii) whether the City intentionally turns a blind eye to these abuses, promoting a

code of silence within the CPD and within the City at large; (iii) whether the City fails to

discipline or hold accountable the officers who, on a daily basis, physically harm

individuals in this City without just cause or right; and (iv) whether the City fails to

adequately train, supervise and monitor the CPD officers who engage in the use of

excessive force targeted at Black and Latinx individuals.

       278.   The individual named Plaintiffs' claims are typical of those of the class and

subclass. Like the other members of the class, the individual named Plaintiffs have been

and likely will be again victims of the CPD’s use of force. The legal theories under which

the named Plaintiffs seek declaratory and injunctive relief are the same or similar to those

on which all members of the class will rely, and the harms suffered by the named

Plaintiffs are typical of the harms suffered by the class members.

       279.   The individual named Plaintiffs will fairly and adequately represent the

interests of the class and subclass. They each possess a strong personal interest in the

subject matter of the lawsuit and are represented by counsel with expertise in complex

civil rights litigation. Counsel have the legal knowledge and resources to fairly and

adequately represent the interests of all class members in this action.




                                             107
 Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 108 of 127 PageID #:4022




       280.     The City has acted on grounds generally applicable to the class: their

policies, practices, acts, and omissions have affected all class members. Accordingly, final

injunctive and declaratory relief is appropriate to the class as a whole.

                    CLASS AND ORGANIZATIONAL LEGAL CLAIMS

                               COUNT I – 42 U.S.C. § 1983
                Violation of the Fourth Amendment – Excessive Force
   (All Individual Plaintiffs on Behalf of the Class and Organizational Plaintiffs on
         Behalf of their Organizations and Members Against City of Chicago)

       281.     Each paragraph of this Complaint is incorporated as if restated fully herein.

       282.     The City of Chicago has implemented, enforced, encouraged, and

sanctioned a policy, practice, and/or custom of using unreasonable force against the

members of the Plaintiff class in violation of the Fourth Amendment.

       283.     By acting under color of state law to deprive the individual named

Plaintiffs, putative class members, and the Organizational Plaintiffs and their members of

their rights under the Fourth Amendment, the City is in violation of 42 U.S.C. § 1983,

which prohibits the deprivation under color of state law of rights secured under the U.S.

Constitution.

       284.     The CPD’s constitutional abuses and violations were, and are, directly and

proximately caused by policies, practices, and/or customs devised, implemented,

enforced, encouraged and sanctioned by the City, including: (i) the encouragement,

sanctioning, and failure to rectify the CPD’s policy and practice of unreasonable force; (ii)

                                              108
 Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 109 of 127 PageID #:4023




the failure to properly screen, train, and supervise CPD officers; (iii) the failure to

adequately monitor and discipline officers; and (iv) the perpetuation of a code of silence

within the City and CPD.

       285.   The City has acted with deliberate indifference to the Fourth Amendment

rights of the individual named Plaintiffs, putative class members, and the Organizational

Plaintiffs and their members. As a direct and proximate result of the acts and omissions of

the City, the Fourth Amendment rights of the Plaintiffs and other class members have

been violated.

       286.   Unless restrained by order of this Court, a real and immediate threat exists

that the Fourth Amendment rights of the Plaintiffs will be violated by CPD officers in the

future. Moreover, because the City’s policies, practices, and/or customs subject the

Plaintiffs to unreasonable force often only on the basis of race and/or national origin, the

Plaintiffs cannot alter their behavior to avoid future violations of their constitutional and

civil rights at the hands of the CPD.

                              COUNT II – 42 U.S.C. § 1983
        Violation of the Equal Protection Clause of the Fourteenth Amendment
 (All Individual Plaintiffs on Behalf of the Sub-Class and Organizational Plaintiffs on
         Behalf of their Organizations and Members Against City of Chicago)

       287.   Each paragraph of this Complaint is incorporated as if restated fully herein.

       288.   The City of Chicago has implemented, enforced, encouraged, and

sanctioned a policy, practice, and/or custom of using unreasonable force against the

                                              109
 Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 110 of 127 PageID #:4024




named Plaintiffs and members of the Plaintiff class based solely on their race and national

origin, in violation of the Fourteenth Amendment. This use of unreasonable force has

been and is being conducted predominantly on Black and Latinx individuals on the basis

of racial profiling. The CPD intentionally applies a facially neutral policy in a

discriminatory manner. As a result, the CPD’s policy, practice, and/or custom of using

unreasonable force violates the Equal Protection Clause of the Fourteenth Amendment.

       289.   Data indicates that the CPD’s unreasonable force practice has had a

discriminatory effect on Black and Latinx communities and that Black and Latinx people

are subjected to unreasonable force at far higher rates than are white similarly situated

individuals. Black, Latinx, and white people each make up approximately one-third of the

City’s population. Nevertheless, as noted above, Black people comprised 72 percent of the

documented cases of force used on an adult between 2005 and 2015, while white people

comprised just over 9 percent. During that same period, Black men between the ages of 20

and 34 experienced police force at a rate about 14 times that of their white counterparts,

while Black women in the same age range experienced police force about 10 ten times that

of their white counterparts. Likewise, Latinxs were subjected to force at more than double

the rate of whites between 2005 and 2015. As also noted above, from 2005 to 2015, Black

people accounted for 75 percent of those shot at by the CPD and Latinxs comprised 16

percent of police shootings, while whites comprised 6 percent of CPD shootings. Black


                                             110
 Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 111 of 127 PageID #:4025




people were shot at by the CPD more than twelve times as often as whites during the

same time period. With respect to children in particular, Black and Latinx youth were the

subject of 83 and 14 percent respectively of all incidents involving police use of force

against children.

       290.   By its acts and omissions, the City has acted under color of state law to

deprive the Plaintiffs of their Fourteenth Amendment rights in violation of 42 U.S.C.

§ 1983.

       291.   The CPD uses unreasonable force with a discriminatory purpose.

Defendants pursued this policy precisely because of the adverse effects it has on Black

and Latinx individuals.

       292.   This discriminatory purpose is evidenced by the CPD’s repeated use of

racially charged and abusive language. The individual named Plaintiffs, as well as

plaintiffs in other pending and settled cases involving allegations of excessive use of force

by the CPD, reported that officers using racially charged language during their

encounters. CPD officers routinely call Black people the n-word, and direct other racial

epithets at both Blacks and Latinxs, including “monkey,” “animal,” and “savage.”

Citizens regularly complain about the use of such language by the CPD. As noted above,

for the period from 2011 to March 2016, the CPD complaint database contained 980 police

misconduct complaints coded as discriminatory verbal abuse on the basis of race or


                                             111
 Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 112 of 127 PageID #:4026




ethnicity—354 of these complaints were for the use of the n-word. CPD officers also

regularly express their discriminatory views on social media, including posting racist

statements and graphic pictures with derogatory captions.

       293.   The City was and remains deliberately indifferent to the unconstitutional

acts committed by CPD officers through their use of unreasonable force. Subordinates of

the City have carried out this policy at least in part because of the adverse effects it has

had on Black and Latinx individuals, and a reasonable inference can be drawn that

supervisors have intended those effects to occur. Despite frequent notice of racial

disparities in the use of unreasonable force, most recently in the January 2017 DOJ

Findings Report, the City’s policies and practices concerning use of force remain

fundamentally unchanged. Senior officials also have consistently failed to effectively

discipline officers for proven violations. The senior officials themselves have also

participated in these violations. These factors show a deliberate indifference on the part of

the City over the unlawful consequences of the CPD’s use of unreasonable force.

       294.   The CPD’s constitutional abuses were and are directly and proximately

caused by policies, practices, and/or customs devised, implemented, enforced,

encouraged, and sanctioned by the City, including: (a) the encouragement, sanctioning,

and failure to rectify the CPD’s policy and practice of unreasonable force; (b) the failure

to properly screen, train, and supervise CPD officers; (c) the failure to adequately monitor


                                              112
 Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 113 of 127 PageID #:4027




and discipline officers; and (d) the perpetuation of a code of silence within the City and

CPD.

       295.   Unless restrained by order of this Court, a real and immediate threat exists

that the Fourteenth Amendment rights of the Plaintiffs will be violated by CPD officers in

the future. Moreover, because the City’s policies, practices, and/or customs subject the

Plaintiffs to unreasonable force often only on the basis of race and/or national origin, the

Plaintiffs cannot alter their behavior to avoid future violations of their constitutional and

civil rights at the hands of the CPD.

       296.   As a direct and proximate result of the aforesaid acts and omissions of the

City of Chicago, the Fourteenth Amendment rights of the Plaintiffs have been violated.

                              COUNT III – State Law Claim
              Violation of the Illinois Civil Rights Act of 2003, ILCS 23/5
 (All Individual Plaintiffs on Behalf of the Sub-Class and Organizational Plaintiffs on
         Behalf of their Organizations and Members Against City of Chicago)

       297.   Each paragraph of this Complaint is incorporated as if restated fully herein.

       298.   The criteria and methods that the City of Chicago applies with respect to the

use of force, including those relating to training, monitoring, supervising, and disciplining

such use, has resulted in the unreasonable use of force by CPD officers against Black and

Latinx people, and a code of silence that insulates and perpetuates such unlawful activity.




                                             113
 Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 114 of 127 PageID #:4028




       299.   The City’s discriminatory law enforcement practices constitute criteria and

methods of administering force that create a disparate impact on Black and Latinx people,

in violation of the Illinois Civil Rights Act of 2013, section 5(a)(2).

                 INDIVIDUAL NAMED PLAINTIFFS’ LEGAL CLAIMS

                              COUNT I – 42 U.S.C. § 1983
        Violation of the Fourth Amendment – Excessive Force and False Arrest
 (All Individual Named Plaintiffs Against Defendant Officers (except for Roman and
                            Stanley) and City of Chicago)

       300.   Each paragraph of this Complaint is incorporated as if restated fully herein.

       301.   The actions of the Defendants described herein constituted unreasonable

and excessive force, without legal cause, in violation of the Fourth Amendment, pursuant

to 42 U.S.C. § 1983.

       302.   The actions by the Defendants in falsely detaining, arresting, and

imprisoning Plaintiffs without reasonable suspicion or probable cause violated Plaintiffs’

Fourth Amendment rights to be free from unreasonable search and seizure, pursuant to

42 U.S.C. § 1983.

       303.   The misconduct described in this Count was objectively unreasonable and

was undertaken intentionally, with malice and knowing disregard for Plaintiffs’ clearly

established constitutional rights.

       304.   The actions of the Defendants were the direct and proximate cause of the

violations of Plaintiffs’ Fourth Amendment rights, bodily injury, pain, suffering, mental

                                               114
 Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 115 of 127 PageID #:4029




distress, anguish, humiliation, loss of liberty, loss of income, and legal expenses, as set

forth more fully above.

                            COUNT II – 42 U.S.C. § 1983
            Conspiracy to Deprive Plaintiffs of their Constitutional Rights
  (All Individual Named Plaintiffs Against Defendant Officers and City of Chicago)

       305.   Each paragraph of this Complaint is incorporated as if restated fully herein.

       306.   Each of the Defendants, acting in concert with other known and unknown

co-conspirators, conspired by concerted action to accomplish an unlawful purpose by

unlawful means.

       307.   Each of the Defendants took concrete steps to enter into an agreement to

unlawfully use force on, detain, and arrest the Plaintiffs, knowing they lacked probable

cause to do so, and for the purpose of violating Plaintiffs’ Fourth and Fourteenth

Amendment rights.

       308.   In furtherance of this conspiracy, each of the Defendants committed specific

overt acts, misusing their police powers for the purpose of violating Plaintiffs’ rights.

They accomplished this goal by using excessive force to unlawfully effect the Plaintiffs’

arrests, fabricating evidence against the Plaintiffs, and approving trumped up charges

against them, which resulted in their unlawful imprisonment.

       309.   Each individual Defendant is therefore liable for the violation of Plaintiffs’

rights by any other individual Defendant.


                                              115
 Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 116 of 127 PageID #:4030




       310.    As a direct and proximate result of the Defendants’ conspiracy, Plaintiffs

suffered damages, including bodily injury, pain, suffering mental distress, anguish,

humiliation, loss of income, and legal expenses, as set forth more fully above.

                                COUNT III – 42 U.S.C. § 1983
                                    Failure to Intervene
               (All Individual Named Plaintiffs Against Defendant Officers,
                               except for Roman and Stanley)

       311.    Each paragraph of this Complaint is incorporated as if restated fully herein.

       312.    During the events described above, the individual Defendant Officers stood

by without intervening to prevent the violation of Plaintiffs’ constitutional rights under

the Fourth and Fourteenth Amendments, even though they had the opportunity and duty

to do so.

       313.    The misconduct described in this Count was objectively unreasonable and

was undertaken intentionally, with malice and knowing disregard for Plaintiffs’ clearly

established constitutional rights.

       314.    As a direct and proximate result of the Defendants’ failure to intervene,

Plaintiffs suffered damages, including bodily injury, pain, suffering, mental distress,

anguish, humiliation, loss of liberty, loss of income, and legal expenses, as set forth more

fully above.




                                             116
 Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 117 of 127 PageID #:4031




                                 COUNT IV – 42 U.S.C. § 1983
                             First Amendment Retaliation Claim
                 (Plaintiff Campbell Against Relevant Defendant Officers)

       315.     Each paragraph of this Complaint is incorporated as if restated fully herein.

       316.     As described in this Complaint, Plaintiff Immanuel Campbell engaged in

constitutionally-protected speech by peacefully taking part in a demonstration, the goal of

which was to bring attention to police misconduct in Chicago, a matter of public concern

and political debate.

       317.     The Defendant Officers retaliated against Plaintiff Campbell for engaging in

protected speech by subjecting him to false arrest, excessive force, and malicious

prosecution, and by unlawfully seizing and searching his cell phone. The Officers’ actions

were intended to and did in fact make Plaintiff wary of continuing to engage in such

protected speech in the future.

       318.     The Defendant Officers’ retaliatory conduct violated Plaintiff Campbell’s

right to free speech under the First and Fourteenth Amendments to the United States

Constitution.

       319.     At all relevant times, the Defendant Officers were aware that Plaintiff

Campbell was engaged in constitutionally-protected speech when they violated his rights.

The misconduct described in this Count was objectively unreasonable and was




                                              117
 Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 118 of 127 PageID #:4032




undertaken intentionally, with malice and knowing disregard for Plaintiff’s clearly

established constitutional rights.

       320.    As a direct and proximate result of the Defendants’ actions, Plaintiff

Campbell suffered damages, including bodily injury, pain, suffering, mental distress,

anguish, humiliation, loss of liberty, loss of income, and legal expenses, as set forth more

fully above.

                              COUNT V – 42 U.S.C. § 1983
          Violation of the Fourth Amendment – Unlawful Search and Seizure
              (Plaintiff Campbell Against Relevant Defendant Officers)

       321.    Each paragraph of this Complaint is incorporated as if restated fully herein.

       322.    The Defendant Officers, including Defendants Stanley and Roman,

knowingly seized and searched Plaintiff Campbell’s cell phone during the events

described in this Complaint, without a warrant, probable cause or legal justification.

       323.    The Defendant Officers’ conduct violated Plaintiff Campbell’s Fourth

Amendment rights under the United States Constitution.

       324.    The misconduct described in this Count was objectively unreasonable and

was undertaken intentionally, with malice and knowing disregard for Plaintiff’s clearly

established constitutional rights.

       325.    As a direct and proximate result of the Defendants’ actions, Plaintiff

Campbell suffered damages, including the ability to use his cell phone, and in particular,


                                             118
 Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 119 of 127 PageID #:4033




its video recording capabilities, which he intended to use to document the police

misconduct at issue herein.

                               Count VI – State Law Claim
                                   Civil Conspiracy
              (All Individual Named Plaintiffs Against Defendant Officers)

       326.   Each paragraph of this Complaint is incorporated as if restated fully herein.

       327.   The individual Defendant Officers, acting in concert with other known and

unknown co-conspirators, conspired by concerted action to accomplish an unlawful

purpose by unlawful means.

       328.   Each of the individual Defendant Officers took concrete steps to enter into

an agreement to unlawfully use force on, detain, and arrest the Plaintiffs, knowing they

lacked probable cause to do so, and for the purpose of violating Plaintiffs’ Fourth and

Fourteenth Amendment rights.

       329.   The individual Defendant Officers committed unlawful overt acts and were

otherwise willful participants in joint activity in furtherance of this conspiracy.

       330.   The individual Defendant Officers acted with malice, willfulness, and

reckless indifference to the rights of others.

       331.   Each individual Defendant is therefore liable for the violation of Plaintiffs’

rights by any other individual Defendant.




                                                 119
 Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 120 of 127 PageID #:4034




      332.   As a direct and proximate result of the Defendants’ conspiracy, Plaintiffs

suffered damages, including severe emotional distress and anguish, as a proximate result

of the individual Defendants’ misconduct and conspiracy to engage in misconduct.

                             Count VII – State Law Claim
                      Intentional Infliction of Emotional Distress
             (All Individual Named Plaintiffs Against Defendant Officers)

      333.   Each paragraph of this Complaint is incorporated as if restated fully herein.

      334.   The individual Defendant Officers’ conduct described above was extreme

and outrageous. The Defendants' actions were rooted in an abuse of power or authority.

Defendants intended to cause, or recklessly disregarded the probability that their conduct

would cause, severe emotional distress to Plaintiffs.

      335.   Plaintiffs suffered and continue to suffer emotional distress as a direct and

proximate result of the individual Defendant Officers’ actions.

                            COUNT VIII – State Law Claim
                                 Malicious Prosecution
    (Plaintiffs Campbell, Carter, and Jackson Against Relevant Defendant Officers)

      336.   Each paragraph of this Complaint is incorporated as if restated fully herein.

      337.   Defendant Officers Coriell, Boylan, and Ostrowski pressed charges against

Immanuel Campbell, knowing them to be without genuine probable cause. The

Defendants made statements to prosecutors with the intent of exerting influence, and to

institute and continue the judicial proceedings against Mr. Campbell.


                                            120
 Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 121 of 127 PageID #:4035




       338.   Defendant Officers Villanueva and Ortiz pressed charges against Rubin

Carter, knowing them to be without genuine probable cause. The Defendants made

statements to prosecutors with the intent of exerting influence, and to institute and

continue judicial proceedings against Mr. Carter.

       339.   Defendant Officers Gade Jr. and Lavorata pressed charges against Rachel

Jackson, knowing them to be without genuine cause. The Defendants made statements to

prosecutors with the intent of exerting influence, and to institute and continue the judicial

proceedings against Ms. Jackson.

       340.   The Defendant Officers caused Plaintiffs Campbell, Carter, and Jackson to

be improperly subjected to judicial proceedings for which there was no probable cause.

These proceedings were instituted and continued maliciously, resulting in injury to both

Mr. Campbell, Mr. Carter, and Ms. Jackson.

       341.   Statements of the Defendant Officers, including police reports, regarding the

Plaintiffs’ alleged culpability were made with knowledge that said statements were false.

They Defendants fabricated police reports so as to bring charges against the Plaintiffs.

       342.   The misconduct in this Count was undertaken intentionally, with malice,

willfulness, and reckless indifference to the Plaintiffs’ rights.

       343.   In January 2017, the prosecution was terminated in Plaintiff Campbell’s

favor, and in a manner indicative of innocence.


                                              121
 Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 122 of 127 PageID #:4036




       344.   In June 2018, the prosecution was terminated in Plaintiff Carter’s favor, and

in a manner indicative of innocence.

       345.   In July 2016, the prosecution was terminated in Plaintiff Jackson’s favor, and

in a manner indicative of innocence.

       346.   As a direct and proximate result of this misconduct, Plaintiffs Campbell,

Carter, and Jackson sustained, and continue to sustain, injuries, including emotional

distress.

                             COUNT IX – State Law Claim
                                 Respondeat Superior
               (All Individual Named Plaintiffs Against City of Chicago)

       347.   Each paragraph of this Complaint is incorporated as if restated fully herein.

       348.   In committing the acts alleged in this Complaint, each of the individual

Defendant Officers were members of, and agents of, the CPD, acting at all relevant times

within the scope of their employment.

       349.   Defendant City of Chicago is liable as principal for all torts in violation of

state law committed by its agents.

                             COUNT X – Indemnification
               (All Individual Named Plaintiffs Against City of Chicago)

       350.   Each paragraph of this Complaint is incorporated as if restated fully herein.




                                             122
 Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 123 of 127 PageID #:4037




        351.   In Illinois, pursuant to 735 ILCS 10/9-102, public entities are directed to pay

any tort judgment for compensatory damages for which employees are liable within the

scope of their employment activities.

        352.   The individual Defendant Officers acted within the scope of their

employment in committing the misconduct described herein. Therefore, Defendant City

of Chicago is liable as their employer for any resulting damages or award of attorney’s

fees.

                                    PRAYER FOR RELIEF

        Wherefore, Plaintiffs Immanuel Campbell, Rubin Carter, Chante Linwood, and

Rachel Jackson, on behalf of themselves and the putative class they seek to represent,

request that this Court grant the following relief:

        a. Issue an Order certifying this case as a class action pursuant to Federal Rules of

           Civil Procedure 23(a) and 23(b)(2); and

        b. Issue a class-wide judgment declaring that the policies, practices, and conduct

           of the City of Chicago, through the CPD and as described in this Complaint,

           constitute violations of the rights of Plaintiffs and the class they represent under

           the U.S. Constitution and Illinois state law.

        In addition, the individual named Plaintiffs, on behalf of the class, as well as

Organizational Plaintiffs Black Lives Matter Chicago, Blocks Together, Brighton Park


                                              123
 Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 124 of 127 PageID #:4038




Neighborhood Council, Chicago Urban League, Justice For Families, NAACP, Network

49, Women’s All Points Bulletin, and 411 Movement for Pierre Loury, request that this

Court:

         c. Issue an order granting the following injunctive relief:

               i)     Enjoining the CPD from its policy, practice and/or custom of
                      excessive use of force;

               ii)    Enjoining the CPD from its policy and practice of using force in a
                      racially discriminatory manner;

               iii)   Appointing an independent monitoring team that reflects the
                      diversity of Chicago’s communities, and which will report to the
                      federal court on the status of the CPD’s compliance with the order.
                      The Monitoring Team will have unfettered access to all CPD data,
                      records, videos and any other materials needed to assess compliance
                      with the order and will file monitoring reports on a quarterly basis.
                      The Monitoring Team will be required to incorporate community
                      perspectives in each monitoring report. The monitoring reports shall
                      be publicly available via a website, at public libraries, community
                      centers, and other locations that will ensure communities’ wide-
                      spread access to the reports;

               iv)    The Plaintiffs seek an order from this Court designed to
                      fundamentally transform the CPD operations related to use of force
                      policies and practices, accountability supervision, discriminatory
                      policing, training, data collection, and transparency, and ensure the
                      CPD provides officers with the comprehensive training and
                      supportive resources that they need to eliminate excessive and
                      discriminatory uses of force. The specific provisions the Plaintiffs
                      seek will include, but are not limited to the following:

                      a) USE OF FORCE: The development and implementation of use of
                         force policy, practices, and training, including force reporting and
                         oversight, that: (i) minimize the use of force to circumstances only

                                              124
Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 125 of 127 PageID #:4039




                    when force is necessary, after other available means have been
                    exhausted and, (ii) seek to limit the amount of force used to the
                    least amount necessary under the circumstances, emphasizing
                    principles of de-escalation, and tactics such as time and distance;

                 b) ACCOUNTABILITY AND SUPERVISION: The development
                    and implementation of policies and practices ensuring that: the
                    entire system of police accountability is community-based,
                    impartial, transparent, effective, adequately resourced, and
                    timely. The development and implementation of policies,
                    practices, and training that address head-on the CPD’s code of
                    silence. Reformation of the CPD’s supervisory practices and
                    incentives to ensure constitutional and accountable policing.
                    Revision to policies, procedures, supervision, and training
                    concerning the use of police cameras and video;

                 c) DISCRIMINATORY POLICING: The development and
                    implementation of policies, procedures, and a comprehensive
                    training module ensuring that CPD officer actions and the CPD’s
                    programs and initiatives are free from discrimination on the basis
                    of race, color, ethnicity, national origin, religion, gender,
                    disability, sexual orientation or gender identity and that all
                    officers are responsible for intervening to stop instances of
                    discriminatory policing and for reporting such instances to their
                    direct supervisor(s);

                 d) REDUCING UNNECESSARY POLICE RESPONSE: The
                    development and implementation of policies and procedures that
                    reduce unnecessary police response, significantly reduce overall
                    use of force incidents and eliminate racial disparities in the use of
                    force, including but not limited to the following: a data-driven
                    pre-arrest diversion program that reduces excessive uses of force
                    and racial disparities in the use of force by empowering officers
                    with the discretion to divert people from the formal justice
                    system; a requirement that officers obtain supervisory approval
                    prior to making an arrest for certain minor offenses and offenses
                    often falsely charged in an effort to conceal incidents of excessive
                    force; the measurement, evaluation, and issuance of

                                         125
 Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 126 of 127 PageID #:4040




                       commendations at the individual, supervisory and agency level
                       for positive, non-arrest-based community-engagement, crime
                       prevention and conflict resolution;

                       e) DATA AND TRANSPARENCY: The development and
                       implementation of a system of public dissemination of all data
                       and information pertaining to officer misconduct, including but
                       not limited to: (i) judicial findings that an officer is not credible,
                       (ii) civil lawsuits pertaining to all uses of force and the attendant
                       investigations, whether conducted by BIA or COPA, including
                       complainant allegations and, (iii) the release of video and other
                       information in police misconduct and shooting investigations
                       within 48 hours of the incident/receipt of the video. All public
                       data used in the preparation of any reports should be made
                       available as machine-readable data through a publicly accessible
                       portal;

                    f) SUPPORTIVE SERVICES FOR SURVIVORS OF POLICE
                       VIOLENCE: The provision of comprehensive, community-based,
                       trauma-informed support services for individuals who are victims
                       of excessive force and other forms of police misconduct.

      d. Issue an order and judgment granting reasonable attorneys’ fees and costs,

          pursuant to 42 U.S.C. § 1988;

      e. Grant such other relief as this Court deems just and proper.

      The individual named Plaintiffs also seek compensatory damages against all

Defendants for the violations alleged in this Complaint. They similarly seek punitive

damages against the individual Defendant Officers for these violations.

Dated: December 6, 2018                   Respectfully submitted,



                                          /s/ Craig B. Futterman

                                            126
 Case: 1:17-cv-04467 Document #: 187 Filed: 12/10/18 Page 127 of 127 PageID #:4041




                                         One of the Attorneys for the Plaintiffs

Sheila A. Bedi                           Craig Futterman
Alexa Van Brunt                          Mandel Legal Aid Clinic
Vanessa del Valle                        University of Chicago Law School
MacArthur Justice Center                 6020 S. University Avenue
Northwestern Pritzker School of Law      Chicago, Illinois 60637
375 E. Chicago Avenue                    (773) 702-9611
Chicago, Illinois 60611
(312) 503-1336

Brendan Shiller                          Andrew M. Stroth
April Preyar                             Carlton Odim
Stephen Berrios                          Action Injury Law Group
Shiller Preyar LLC                       191 North Wacker Drive, #2300
601 S. California Avenue                 Chicago, Illinois 60606
Chicago, Illinois 60612                  (312) 771-2444
(312) 226-4590

Jeanette S. Samuels                      Cannon Lambert, Sr.
Samuels & Associates, Ltd.               Karchmar & Lambert, P. C.
3440 S. Cottage Grove, #504              211 W. Wacker, Ste. 1400
Chicago, Illinois 60616                  Chicago, Illinois 60606
(872) 588-8726                           (312) 977-1300



Thomas J. Moloney                    Emmanual Andre
Roger A. Cooper                      Northside Transformative Law Center
Jared Gerber                         1543 W. Morse, 2nd Floor
Cleary Gottlieb Steen & Hamilton LLP Chicago, Illinois 60626
One Liberty Plaza
New York, New York 10006
(212) 225-2000

Counsel for the Plaintiffs and the Plaintiff Class




                                            127
